         Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 1 of 84



                             UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT

JOE BALTAS,                                      :
     Plaintiff,                                  :   CIVIL ACTION NO.
                                                 :   3:19cv1820 (MPS)
       v.                                        :
                                                 :
SCOTT ERFE, ET AL.,                              :
     Defendants.                                 :

                                    RULING AND ORDER

       The plaintiff, Joe Baltas, is incarcerated at the Red Onion State Prison in Pound, Virginia,

but was previously an inmate of the Connecticut Department of Corrections (“DOC”). He has

filed a civil rights complaint under 42 U.S.C. § 1983, the Religious Land Use and

Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc-1, the Prison Rape Elimination

Act (“PREA”), 42 U.S.C. § 15601, and Article First, § 20 of the Connecticut Constitution against

Commissioners Scott Semple and Rollin Cook, Deputy Commissioner Monica Rinaldi, District

Administrator Angel Quiros, Director of Offender Classification and Population Management

David Maiga (“OCPM Director Maiga”), Wardens Scott Erfe, Henry Falcone, William Mulligan,

Giuliana Mudano, and McCormack, Captains Gregorio Robles, Alexander, and Chevalier,

Lieutenants Arzt and Betances, Correctional Officers Rizvani and Leone, Counselor Supervisor

Tugie, Drs. Lalitha Pieri and Mathews, and Nurse Nancy Hill. See Compl., ECF No. 1, at 1-11.

       The complaint is 187 pages in length and includes 330 paragraphs, eighteen causes of

action, and 105 pages of exhibits. Id. at 1-187. The claims arise from the plaintiff’s confinement

at four different prison facilities over a time period from July 2016 to October 2019. Id. The

plaintiff has also filed a motion for temporary restraining order and for preliminary injunction

and a motion seeking to default the defendants for failing to respond to or oppose the motion for
         Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 2 of 84



temporary restraining order and for preliminary injunction. See Mot. TRO & Prelim. Inj., ECF

No. 3; Motion for Judgment and/or Default Judgment, ECF No. 11.

       For the reasons set forth below, the claims related to the plaintiff’s confinement at

Cheshire Correctional Institution (“Cheshire”) from July 2016 to October 2016, his confinement

at Garner Correctional Institution (“Garner”) from November 2016 to December 2016, and his

confinement at Northern Correctional Institution (“Northern”) from December 2016 to

September 2017 will be dismissed in part, the claims related to the plaintiff’s confinement at

Cheshire in October 2017 and from September 2018 to November 2018, his confinement at

Hartford Correctional Center (“Hartford Correctional”) from September 10, 2019 to September

12, 2019, and his confinement at Northern from September 12, 2019 to October 22, 2019 will be

severed and dismissed without prejudice, and the motions for temporary restraining order and

preliminary injunction and for a judgment defaulting defendants for failing to respond to the

motion for temporary restraining order and preliminary injunction will be denied.

I.     Standard of Review

       The court must review prisoner civil complaints against governmental actors and

“dismiss ... any portion of [a] complaint [that] is frivolous, malicious, or fails to state a claim

upon which relief may be granted,” or that “seeks monetary relief from a defendant who is

immune from such relief.” 28 U.S.C. § 1915A. This standard of review “appl[ies] to all civil

complaints brought by prisoners against governmental officials or entities regardless of whether

the prisoner has paid [a] filing fee.” Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir. 2004) (internal

quotation marks and citation omitted). Here, the plaintiff is proceeding in forma pauperis.




                                                   2
            Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 3 of 84



        Although detailed allegations are not required, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted). A claim is

facially plausible if it is supported by facts “that allow[] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. A complaint that includes

only “‘labels and conclusions,’ ‘a formulaic recitation of the elements of a cause of action’ or

‘naked assertion[s]’ devoid of ‘further factual enhancement,’” does not meet the facial

plausibility standard. Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)).

Although courts still have an obligation to interpret “a pro se complaint liberally,” the complaint

must still include sufficient factual allegations to meet the standard of facial plausibility. See

Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations omitted).

II.     Factual Allegations

        During the three-year time period described in the complaint, the plaintiff was a

sentenced prisoner.1 In 2000, prior to the plaintiff’s arrest and confinement in prison, mental




        1
          The State of Connecticut’s Judicial Branch website reflects that on April 16, 2010, a
judge in the Connecticut Superior Court for the Judicial District of New Haven sentenced the
plaintiff to fifty-five years of imprisonment on one count of murder, ten years of imprisonment
on two separate counts for assault in the first degree, twenty years of imprisonment on one count
of burglary in the first degree, and ten years of imprisonment on one count of kidnapping in the
second degree. See State v. Baltas, Docket No. NNH-CR06-0237581-T. On March 5, 2015, a
judge in the Connecticut Superior Court for the Judicial District of Meriden, sentenced the
plaintiff to five years of imprisonment on one count of assault in the second degree and twenty
years of imprisonment on one count of possession of a weapon in a correctional institution. See
State v. Baltas, Docket No. N07M-CR14-0276900-S. Information pertaining to both criminal
cases may be found at: http://www.jud.ct.gov/jud2.htm under Superior Court Case Look-up;
Criminal/Motor Vehicle; Convictions - by Docket Number. Connecticut’s Department of
Correction website reflects that the plaintiff, CT Inmate Number 339650, is serving a total
effective sentence of 115 years of imprisonment. See http://www.ctinmateinfo.state.ct.us/.
                                                   3
         Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 4 of 84



health providers diagnosed him as suffering from Conduct Disorder, Dysthymic Disorder, and

Borderline Personality Disorder. Compl., ECF No. 1, ¶ 77; Ex. E, at 96-97.

       A.      Confinement at Cheshire – July 2016 to October 2016

       On July 11, 2016, prison officials at MacDougall Correctional Institution

(“MacDougall”) transferred the plaintiff to Cheshire. Id., ¶ 37. During his confinement at

Cheshire, Warden Erfe required the plaintiff to wear a yellow jumpsuit because he had been

designated as a High Security Status inmate. Id., ¶¶ 39-42. The plaintiff endured verbal taunts

and harassment from other prisoners and staff members because of the jumpsuit and engaged in

at least one altercation with another prisoner after an argument regarding the jumpsuit. Id., ¶¶

43-44. The plaintiff spoke to Warden Erfe and filed grievances about the requirement that he

wear a yellow jumpsuit as well as the verbal and physical harassment that he had endured. Id.,

¶¶ 45-46. Warden Erfe denied the grievances. Id., ¶ 46. District Administrator Quiros upheld

the decisions of Warden Erfe on appeal. Id., ¶ 47.

       B.      Confinement at Garner – November 2016 to December 2016

       On October 25, 2016, Warden Erfe transferred the plaintiff back to MacDougall. Id., ¶

48. At MacDougall, the plaintiff was involved in a minor incident that prompted him to engage

in a hunger strike. Id., ¶ 50. On November 23, 2016, prison officials at MacDougall transferred

the plaintiff to Garner. Id.

       The plaintiff’s chosen religion is the Native American religion and he has practiced that

religion since 2009. Id., ¶ 51. Garner does not permit inmates who practice the Native

American religion to use a sweat lodge. Id. The plaintiff met with Warden Falcone and asked

him to either change the policy to permit inmates who practiced the Native American religion to


                                                 4
         Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 5 of 84



use a sweat lodge or to transfer him to a facility that permitted inmates to use a sweat lodge. Id.,

¶ 52. Warden Falcone agreed to attempt to facilitate the plaintiff’s transfer to another facility.

Id. The plaintiff subsequently learned that Warden Falcone had been unable to facilitate his

transfer to a different facility. Id., ¶ 53.

        The plaintiff filed a grievance regarding Garner’s sweat lodge policy. Id., ¶ 54.

Correctional staff members retaliated against the plaintiff for filing the grievance by denying him

a meal on one occasion and by denying him the opportunity to engage in the smudging ritual as

part of the practice of his religion. Id., ¶ 55. The plaintiff reported the instances of alleged

retaliatory conduct to Warden Falcone both verbally and in writing. Id., ¶ 56. Warden Falcone

took no action in response to this information. Id.

        On December 13, 2016, the plaintiff’s unit officer provided another inmate with

smudging supplies but refused to provide the plaintiff with smudging supplies. Id., ¶ 57.

Without permission, the plaintiff “grabbed” supplies and proceeded to smudge. Id. Later that

day, the plaintiff and his unit officer were involved in a “verbal confrontation” during which the

officer and the plaintiff exchanged insults. Id., ¶ 58. After this argument, the plaintiff returned to

his cell. Id.

        The unit officer reported the incidents involving the plaintiff to his supervisor. Id. A

lieutenant arrived at the plaintiff’s cell and informed the plaintiff that he would be escorted from

his cell to a cell in the restrictive housing unit. Id., ¶ 59. The plaintiff refused to be handcuffed

and escorted to the restrictive housing unit and informed the lieutenant that he would have to use

force to remove him from his cell. Id. The plaintiff also threatened to make a shank after his

release from the restrictive housing unit and to use the shank to stab the unit officer in the neck.


                                                  5
          Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 6 of 84



Id., ¶ 60.

        In anticipation of the use of force by the lieutenant and other officers, the plaintiff

wrapped a sheet around his face and folded his mattress into the trap in the cell door to avoid the

effects of any chemical agent that the lieutenant might spray into his cell. Id., ¶ 61. After a

prison official deployed a chemical agent into the plaintiff’s cell, an extraction team entered the

cell, pushed the plaintiff to the rear of the cell and onto the ground, struck him repeatedly, and

used the sheet that he had wrapped around his face to choke him. Id., ¶ 62. After gaining control

of the plaintiff, the officers handcuffed the plaintiff, escorted him to a cell in the restrictive

housing unit, and applied in-cell restraints to his ankles, wrists and waist. Id., ¶¶ 62-63.

        A subsequent search of the plaintiff’s cell revealed no weapon. Id., ¶ 64. The plaintiff

received a disciplinary report for threats and a disciplinary report for interfering with safety and

security. Id., ¶ 66.

         On December 14, 2016, the plaintiff spoke with Warden Falcone regarding the incident

involving his verbal exchange with the unit officer. Id., ¶ 67. Warden Falcone agreed that the

incident was not serious and directed staff members to remove the plaintiff from in-cell restraints

and to impose minimal sanctions as punishment for the disciplinary charges. Id. The plaintiff

pleaded “no contest” to the disciplinary charges and received sanctions below the minimum level

of sanctions set forth in the Department of Correction’s Administrative Directives. Id., ¶ 68.

        On December 21, 2016, Warden Falcone sent a memorandum to OCPM Director Maiga

and District Administrator Quiros seeking consideration for the plaintiff’s placement on

Administrative Segregation (“AS”) at Northern due to his violent behavior and gang influence.

Id., ¶ 70; Ex. B, at 86-87. The memorandum referred to the plaintiff’s history of involvement


                                                   6
         Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 7 of 84



with the Diablos Motorcycle Club, a designated disruptive group within the Department of

Correction. Id. The plaintiff’s father, who had been incarcerated within the Department of

Correction at one time, had established a Connecticut chapter of the Diablos Motorcycle Club

and had served as its National President. Id.

       On December 22, 2016, Dr. Pieri met with the plaintiff and performed an assessment of

his mental health. Id., ¶ 75; Ex. F, at 101-05. During the assessment, Dr. Pieri considered

whether there were any contraindications to the plaintiff’s placement on AS. Id., ¶ 76. Dr. Pieri

completed the mental health assessment form and cleared the plaintiff for placement on AS

despite his mental health disorders. Id., ¶¶ 77-81. On December 23, 2016, prison officials at

Garner transferred the plaintiff to Northern to be considered for AS placement. Id., ¶ 82.

       C.      Confinement at Northern – December 2016 to September 2017

       Upon his arrival at Northern, prison officials placed the plaintiff on Administrative

Detention status pending AS placement. Id., ¶ 83. As part of Administrative Detention status,

the plaintiff was required to wear handcuffs, leg irons and a tether chain connecting the

handcuffs and leg irons every time that he left his cell, including when he showered. Id., ¶¶ 85,

87. In addition, he could not send or receive social mail, make social telephone calls, buy items

at the commissary or retain items of personal property. Id., ¶ 86. He was permitted to have

contact with his attorney. Id.

       On December 27, 2016, a counselor supervisor provided the plaintiff with a notice of his

upcoming AS placement hearing. Id., ¶ 88. The plaintiff believed that some of the information

in the notice was inaccurate. Id., ¶ 89. The plaintiff requested that an advisor be assigned to

assist him in preparing for the hearing and indicated that he intended to present statements from


                                                 7
         Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 8 of 84



two witnesses and that he would like to review the videotape of the incident involving his verbal

argument with his unit manager and his extraction from his cell at Garner. Id., ¶ 90. The

plaintiff refused to sign the hearing notice but accepted a copy of it. Id., ¶ 97.

        On December 28, 2016, the plaintiff met with his advisor. Id., ¶ 93. During the meeting,

the plaintiff provided the advisor with his written statement regarding the incidents and

information that were described in the hearing notice and that formed the basis for the decision to

consider him for placement on AS. Id. He also asked the advisor to secure statements from two

witnesses and to secure a copy of video footage of the incidents that had occurred at Garner on

December 13, 2016. Id. The plaintiff’s advisor refused to secure the witness statements or the

video footage. Id.

        The plaintiff called Attorney Cannatelli, who represented him in a federal civil case, and

explained that he had been unable to secure witness statements or video footage in connection

with his upcoming AS placement hearing. Id., ¶ 94. Attorney Cannatelli sent a letter to

Commissioner Semple indicating that the plaintiff’s advisor had failed to secure witness

statements or permit him to view the video footage of the incident that had occurred at Garner on

December 13, 2016. Id., ¶ 95. Commissioner Semple did preserve the video footage but did not

otherwise assist the plaintiff. Id., ¶ 96.

        On December 29, 2016, officers escorted the plaintiff to the shower in full restraints. Id.,

¶ 97. The leg shackles caused cuts the skin around the plaintiff’s his ankles. Id., ¶¶ 87, 97. The

plaintiff worried that he might contract a MRSA infection because the leg irons had been worn

by other inmates. Id., ¶ 98. The plaintiff informed the officers who removed him from the

shower that he had suffered cuts around his ankles that were bleeding. Id., ¶ 99. The officers


                                                  8
         Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 9 of 84



ignored his wounds and escorted him back to his cell. Id.

        Later that day, the plaintiff informed Lieutenant Arzt that he had suffered cuts to his

ankles and that the cuts were still bleeding. Id., ¶ 100. Lieutenant Arzt indicated that he would

contact the medical department. Id. About three hours later, an officer informed the plaintiff

that Nurse Hill would not be coming to examine or treat his injuries. Id., ¶ 101. The plaintiff

then covered the window of his cell door. Id., ¶ 102. He subsequently encountered Nurse Hill

when she was dispensing medication to inmates in his housing unit. Id. She stated that she

would not be treating the plaintiff because he was “a whiney little shit.” Id.

        Lieutenant Arzt responded to the plaintiff’s cell because the cell window remained

covered. Id., ¶ 103. The plaintiff uncovered the window and requested medical treatment. Id.

Lieutenant Arzt stated that Nurse Hill had already determined that he did not require treatment.

Id. Lieutenant Tuttle arrived at the plaintiff’s cell, viewed the cuts to the plaintiff’s ankles, and

concluded that the injuries required medical treatment. Id., ¶ 104. He ordered officers to escort

the plaintiff to the medical treatment room. Id. Before the officers arrived at the treatment room,

Nurse Hill informed Lieutenant Arzt that she would not treat the plaintiff’s cuts and suggested

that the plaintiff wash the cuts using soap from his cell. Id., ¶ 105.

        As Nurse Hill began to leave the unit, the plaintiff called her a derogatory name. Id., ¶¶

106-07. Lieutenant Arzt ordered the officers to secure the plaintiff to a wall in the hallway and

warned the plaintiff that if the plaintiff engaged in other verbal outbursts that he would spray him

with a chemical agent. Id., ¶ 109. The officers then escorted the plaintiff to a cell to be placed in

in-cell restraints. Id.

        After his placement in the cell, the plaintiff informed Lieutenant Arzt that the walls were


                                                   9
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 10 of 84



covered with fecal matter. Lieutenant Arzt disagreed with the plaintiff’s observation. Id., ¶ 110.

Officers took a photograph of the lacerations to the plaintiff’s ankles and a nurse put a band-aid

over the lacerations. Id., ¶ 111. Officers then placed the plaintiff in handcuffs, leg irons and a

tether chain connecting the leg irons to the handcuffs. Id. The plaintiff received a disciplinary

report for insulting language. Id., ¶ 112.

       On December 30, 2016, officers removed the plaintiff from in-cell restraint status and

escorted him to his AS placement hearing that was to be held at 8:00 a.m. Id., ¶¶ 113-115; Exs.

H & I, at 136-39. Counselor Supervisor Tugie presided over the hearing and the plaintiff’s

advisor was also present. Id., ¶ 115. The plaintiff informed Counselor Supervisor Tugie that

there was inaccurate information in the hearing notice and offered his version of what had

occurred during the argument with his unit manager and the cell extraction. Id., ¶ 116. The

plaintiff’s advisor provided Counselor Supervisor Tugie with the plaintiff’s written statement.

Id., ¶¶ 93, 116. The plaintiff requested that Counselor Supervisor Tugie secure witness

statements and review the video footage of the incident. Id. Counselor Supervisor Tugie

directed the plaintiff’s advisor to secure the witness statements. Id.

       On January 10, 2017, Counselor Supervisor Tugie concluded that the plaintiff’s conduct

did not meet the threshold for AS placement and recommended that his placement on AS be

deferred for 120 days. Id., ¶ 118; Ex. J, at 140-41. On January 11, 2017, OCPM Director Maiga

chose not to follow Counselor Supervisor Tugie’s recommendation and authorized the plaintiff’s

placement on AS because of the plaintiff’s involvement in multiple incidents impacting facility

operations, safety and security. Id., ¶¶ 119-20. The plaintiff appealed the decision. Id., ¶ 121.

Deputy Commissioner Rinaldi upheld the decision of OCPM Director Maiga and noted the


                                                 10
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 11 of 84



plaintiff’s disciplinary history as support for the decision. Id., ¶ 122.

       The plaintiff was subjected to many restrictive conditions during his confinement on AS

at Northern. Id., ¶¶ 123-28. Inmates who have been confined at Northern on Special Needs

Management Status or Special Circumstances Status are not required to endure the same

restrictive conditions of confinement. Id., ¶ 127.

       On January 10, 2017, the plaintiff received some items of his personal property including

his clothes, food, books, magazines, headphones, a radio, and cosmetics. Id., ¶ 129. He was not

permitted to possess other items including his: hardcover books, footwear, pillow, television, hot

pot, video games, fan, beard trimmer, and electric razor. Id., ¶ 130.

       The plaintiff spoke to Captain Robles and Warden Mulligan regarding the general

conditions of confinement in the AS program as well as the items of property that he could not

possess. Id., ¶¶ 138, 140. Captain Robles indicated that the conditions were imposed to make

inmates learn “their place” and Warden Mulligan indicated that the conditions were imposed to

make inmates as uncomfortable as possible. Id.

       As of January 13, 2017, the plaintiff’s ankles were swollen and painful and the

lacerations from the leg irons appeared to be infected. Nurse Hill denied his requests for medical

treatment. Id., ¶ 133. He received no response to his medical grievance. Id., ¶ 134.

       Before escorting the plaintiff to take a shower, officers subjected the plaintiff to a strip

search in his cell. Id., ¶¶ 135-36. Instead of permitting the plaintiff to put his clothes back on

after the strip search, the officers escorted the plaintiff to the shower area in nothing other than

his “open fly boxers.” Id. This practice exposed the plaintiff’s bare body and genitals to female

and male staff members and inmates who were in the area during the plaintiff’s escort to the


                                                  11
         Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 12 of 84



shower. Id. At times, the inmates and staff members taunted the plaintiff and made sexually

suggestive comments about him as he walked by them. Id.

         The plaintiff spoke to Captain Robles about the practice of forcing inmates to walk

around without clothes in front of other inmates and staff members and the fact that the practice

violated the PREA. Id., ¶ 136. Captain Robles indicated that the practice would not change and

that it was in place for staff convenience. Id., ¶ 137. Warden Mulligan denied the plaintiff’s

grievance in which he requested that the shower escort policy be reviewed under the PREA. Id.,

¶ 139.

         The plaintiff informed Warden Mulligan that he did not understand the criteria for his

placement on AS. Id., ¶ 142. Warden Mulligan indicated the criteria for placement on AS was

“whatever [he] want[ed] it to be.” Id. The plaintiff filed a grievance requesting that Warden

Mulligan comply with State of Connecticut Department of Correction Administrative Directive

9.2(4)(F), which required officials to make sure that every inmate understood the classification

procedures and criteria used for placing an inmate on AS. Id., ¶ 144; Ex. K, at 144. Warden

Mulligan denied the plaintiff’s grievance. Id.

         The plaintiff also questioned Warden Mulligan and Captain Robles regarding the periodic

reviews that were to be conducted every thirty days after the initial 7-day review pursuant to

State of Connecticut Department of Correction Administrative Directive 9.4. Id., ¶¶ 145-46; Ex.

G, 106-08, 121-22, 127. Both Mulligan and Robles indicated that the reviews were meaningless

and that he must remain on AS for at least ten months. Id.

         On January 27, 2017, the plaintiff participated in recreation outside without a coat, hat, or

gloves. Id., ¶ 148. The cold temperature caused the plaintiff to experience severe pain. Id. The


                                                  12
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 13 of 84



plaintiff spoke to Captain Robles regarding the lack of available coats, gloves, hats, and

footwear. Id., ¶ 149. Captain Robles indicated that inmates on AS would not be provided with

winter outerwear. Id. Warden Mulligan denied the plaintiff’s grievance requesting that he be

provided with winter outerwear. Id., ¶ 150. The plaintiff chose to alternate between going to

recreation and not going to recreation on days that it was cold outside. Id.

       On January 31, 2017, a grievance coordinator returned a grievance that the plaintiff had

filed regarding the conduct of Nurse Hill and Lieutenant Arzt and instructed the plaintiff to refile

it. Id., ¶ 151. When the plaintiff refiled the grievance, Warden Mulligan rejected it on the

ground that it had not been filed in a timely manner. Id.

       The plaintiff informed Warden Mulligan and Captain Robles that he had not received a

response to his medical grievance regarding Nurse Hill’s denial of medical treatment. Id., ¶ 152.

They both indicated that they had no control over the disposition of medical grievances. Id.

       At the end of January 2017, the plaintiff began to experience extreme anxiety, stress,

depression, sleep deprivation, and despair as a result of the isolative conditions of confinement in

the AS program. Id., ¶ 153. The plaintiff received no responses to his many requests and

grievances seeking mental health treatment. Id., ¶¶ 154, 156.

       In February 2017, the plaintiff informed Captain Robles and Warden Mulligan that he

needed mental health treatment and that a mental health provider had not examined him or

assessed the status of his mental health as required by Administrative Directive 9.4. Id., ¶ 155.

Warden Mulligan and Captain Robles indicated that mental health providers were not required to

treat him because his mental health level was a level 2. Id.

       On February 8, 2017, the plaintiff filed a grievance seeking to be progressed to Phase II


                                                13
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 14 of 84



of the AS program because he had completed the Phase I in-cell programming paperwork as of

January 26, 2017. Id., ¶ 157. A prison official denied the grievance. Id.

       On or about February 8, 2017, a correctional officer placed Inmate Blair into a fenced

recreation cage that was adjacent to the fenced recreation cage in which the plaintiff was

confined. Id., ¶ 158. During the recreation period, Inmate Blair exposed his genitals and

masturbated. Id., ¶ 160. The plaintiff asked Captain Robles to instruct officers not to place

Inmate Blair in a recreation cage near him. Id., ¶ 161. Captain Robles suggested that officers

would continue to place Inmate Blair in an adjacent recreation cage because the plaintiff had

filed grievances. Id.

       On multiple occasions, Correctional staff members placed Inmate Blair in a recreation

cage near or adjacent to the plaintiff’s recreation cage. Id., ¶ 162. The plaintiff filed a grievance

seeking to be separated from Inmate Blair and to file a PREA complaint against the officers for

subjecting him to the sexually explicit behavior of Inmate Blair. Id., ¶ 163. Warden Mulligan

rejected the grievance. Id.

       On March 10, 2017, the plaintiff spoke to a deputy warden regarding his mental health

issues and explained that he was having thoughts of harming himself. Id., ¶ 165. The deputy

warden facilitated an appointment between the plaintiff and a psychologist at Northern. Id. The

psychologist informed the plaintiff that Warden Mulligan and District Administrator Quiros had

issued orders that no records be created that might suggest that the plaintiff should be released

from AS because he required mental health treatment. Id., ¶ 166. The psychologist indicated

that the only treatment that he could provide would be to place the plaintiff on suicide watch if

the plaintiff insisted that he wanted to harm himself. Id. The plaintiff denied any feelings of


                                                 14
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 15 of 84



self-harm. Id. The plaintiff received no other mental health treatment during his confinement at

Northern. Id.

       On March 15, 2017, during a tour of the outside perimeter of Northern, staff members

obstructed the view out of the plaintiff’s exterior cell window by throwing mud at it. Id., ¶ 167.

Captain Robles refused to have the plaintiff’s window cleaned. Id., ¶ 168.

       On March 15, 2017, the plaintiff wrote to Commissioner Semple regarding the conditions

in the AS program at Northern. Id., ¶ 169. On March 17, 2019, Attorney Cannatelli sent two

letters to Commissioner Semple regarding the conditions of confinement in the AS program at

Northern. Id., ¶ 170.

       On March 21, 2017, the plaintiff filed a grievance because staff members were denying

him one hour of recreation every two weeks. Id., ¶ 171. On March 24, 2017, Warden Mulligan

placed the plaintiff on grievance restriction. Id., ¶ 172. Warden Mulligan indicated that

Commissioner Semple had received his letters and that the conditions at Northern would remain

the same. Id.

       On April 17, 2017, OCPM Director Maiga responded to Attorney Cannatelli’s letters

regarding the plaintiff’s placement on AS and the conditions at Northern. Id., ¶ 173. Director

Maiga indicated that the plaintiff had been placed on AS because he had threatened violence and

had barricaded his door. Id.

       The plaintiff remained on AS at Northern until late September 2017. Id., ¶ 174. During

the plaintiff’s confinement at Northern, he filed many Level 1 grievances regarding conditions of

confinement. ¶ 175. Warden Mulligan denied the Level 1 grievances and District Administrator

Quiros denied the Level 2 appeals of the Level 1 grievance decisions by Warden Mulligan. ¶¶


                                                15
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 16 of 84



175-76. Deputy Commissioner Rinaldi denied the Level 3 appeals of the decisions by District

Administrator Quiros. Id., ¶ 178.

       D.      Confinement at Cheshire – October 2017 and September - November 2018

       In October 2017, prison officials at Northern transferred the plaintiff to Cheshire. Id., ¶

179. The plaintiff remained at Cheshire for three weeks. Id., ¶ 180.2 During this time, the

plaintiff was housed in a cell in the restrictive housing unit. Id. Officers deprived the plaintiff of

warm water, items of personal property, and his legal work and required him to remain in his cell

all day and night. Id. The vents in the cell was covered with black mold. Id. When the plaintiff

spoke to Warden Erfe about the conditions, he remarked that the plaintiff would be leaving the

facility soon. Id., ¶ 181.

       In September 2018, the plaintiff was again housed at Cheshire. Id., ¶ 183. At the time,

the plaintiff was on Chronic Discipline Status. Id. In October 2018, staff members removed the

plaintiff from Chronic Discipline Status and placed him in general population. Id., ¶ 184. In

November 2018, Warden Erfe transferred the plaintiff to a prison in Massachusetts under the

Interstate Compact Agreement because the plaintiff was a threat to the safety and security of all

Connecticut facilities. Id., ¶¶ 185-86. Prison officials in Massachusetts periodically returned the

plaintiff to Hartford Correctional to enable him to appear in court for hearings. Id., ¶ 187.

       E.      Confinement at Hartford Correctional – September 2019

       On September 10, 2019, prison officials in Massachusetts transferred the plaintiff to

Hartford Correctional because he had an upcoming court hearing. Id., ¶ 190. Correctional



       2
         Based on allegations asserted by the plaintiff in a complaint filed in Baltas v. Frenis, et
al., Case No. 3:18cv1168(VLB), prison officials at Cheshire transferred the plaintiff to Garner on
November 1, 2017. The plaintiff remained at Garner until at least June 2018. See id. (Compl.,
                                                16
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 17 of 84



Officer Rizvani confronted the plaintiff about a lawsuit that he had filed against Department of

Correction employees, Baltas v. Rivera, et al., Case No. 3:19cv1043(MPS). Officer Rizvani

threatened to harm the plaintiff because some of the defendants in the lawsuit were his friends.

Id., ¶¶ 188-192. The plaintiff informed Captain Alexander that Officer Rizvani had threatened to

harm him. Id., ¶ 193. Captain Alexander indicated that he would remove Officer Rizvani from

the plaintiff’s housing unit. Id.

       On September 11, 2019, Rizvani worked as the Unit Control Officer in the plaintiff’s

housing unit. Id., ¶ 194. During his shift, Officer Rizvani verbally harassed and threatened the

plaintiff multiple times. Id., ¶ 194-98.

       On September 12, 2019, Officer Rizvani continued his verbal harassment of the plaintiff.

Id., ¶¶ 199-200. The plaintiff confronted Officer Rizvani as he delivered a meal to another

inmate in the housing unit. Id., ¶ 202. The plaintiff suggested that Officer Rizvani should not be

so upset about the lawsuit pending against his co-workers, patted Officer Rizvani on the arm, and

walked back to his cell. Id., ¶ 203. Officer Rizvani did not appreciate the suggestion and

threatened to harm the plaintiff. Id., ¶ 204. The plaintiff told Officer Rizvani to calm down and

patted his arm again. Id., ¶ 205. Officer Rizvani then lunged at the plaintiff, grabbed the

plaintiff by the shirt collar, slammed the plaintiff into the door frame, and pressed his fists into

the plaintiff’s throat. Id., ¶¶ 206-07. The plaintiff lashed out in self-defense with his right arm in

an attempt to force Officer Rizvani out of his cell. Id., ¶ 208. The plaintiff and Officer Rizvani

continued to struggle until staff members arrived at the plaintiff’s cell. Id., ¶¶ 209-11. The

plaintiff left his cell, kneeled on the ground, and placed his hands behind his head. Id., ¶ 212.



ECF No. 1, at 4-9 ¶¶ 26-78).
                                                  17
          Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 18 of 84



Staff members sprayed the plaintiff with a chemical agent, slammed him to the ground, piled on

top of him, and yelled stop resisting. Id., ¶¶ 212-13.

       After gaining control over the plaintiff, staff members escorted him to the shower, placed

his head under the shower for several seconds to rinse off the chemical agent, and placed him in

a cell in the restrictive housing unit. Id., ¶ 214. Staff members applied in-cell restraints to the

plaintiff’s ankles, wrists, and waist in an improper manner. Id., ¶¶ 215-16. The plaintiff

received no medical assessment or treatment of his injuries or his asthmatic condition. Id., ¶¶

217-18.

       The plaintiff informed Captain Alexander that staff members had failed to effectively

decontaminate him from the chemical agent and had improperly applied the in-cell restraints.

Id., ¶ 219. He requested to be properly decontaminated and to be released from the restraints or

to have the restraints reapplied. Id. Captain Alexander denied these requests. Id., ¶¶ 220-22.

After the plaintiff smeared the walls of his cell with feces, officers escorted him to the shower

and permitted the plaintiff to clean himself off. Id., ¶¶ 222-23. Officers then escorted the

plaintiff to meet with a Connecticut State Trooper regarding the altercation with Officer Rizvani.

Id., ¶ 223. The officers would not permit the plaintiff to make a statement to the State Trooper

outside of their presence. Id., ¶ 224.

       Dr. Mathews visited the plaintiff at his cell but refused to speak to the plaintiff in private

or offer him treatment. Id., ¶ 225. Warden McCormack and District Administrator Erfe initiated

the plaintiff’s placement on AS. Id., ¶ 226. Dr. Mathews cleared the plaintiff for placement on

AS without conducting an assessment of his mental health status. Id., ¶ 228. Later that day,

prison officials at Hartford Correctional transferred the plaintiff to Northern. Id., ¶ 229.


                                                 18
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 19 of 84



       F.      Confinement at Northern – September 12, 2019 to October 21, 2019

       Upon the plaintiff’s arrival at Northern, prison officials placed him in a housing unit with

inmates who had been classified to Special Needs Management Status and Special

Circumstances Status. Id., ¶ 230. On September 13, 2019, Captains Chevalier and Robles and

Warden Mudano informed the plaintiff that he would not be returning to the prison in

Massachusetts if the Office of Classification and Population Management authorized his

placement on AS. Id., ¶¶ 231-32.

       The plaintiff received two disciplinary reports in connection with his altercation with

Officer Rizvani, one charging him with assaulting a correctional officer and one charging him

with interfering with safety and security. Id., ¶ 233. Disciplinary Investigator Leone met with

the plaintiff to discuss the disciplinary charges. Id. The plaintiff informed Investigator Leone

that neither report had been delivered to him. Id. The plaintiff requested witness statements and

video evidence in order to challenge the disciplinary charges. Id., ¶ 234.

       The plaintiff experienced the same conditions of confinement that he had been exposed to

during his confinement at Northern in 2017. Id., ¶ 235. On September 19, 2019, the plaintiff

spoke to Captain Chevalier and Warden Mudano regarding the restrictive conditions of

confinement. Id., ¶ 237. They both indicated that the conditions would not be modified. Id. On

September 20, 2019, Captain Robles confirmed that the conditions would remain the same. Id.,

¶ 238. On September 22, 2019, the plaintiff wrote to Captains Chevalier and Robles, Wardens

Mudano and Mulligan, OCPM Director Maiga, Mulligan, District Administrator Quiros and

Commissioner Cook regarding the conditions in AS, his mental health issues, and the fact that

the assault on Officer Rizvani constituted a Level 2 Incident and did not warrant his placement


                                                19
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 20 of 84



on AS. Id., ¶ 239. The plaintiff did not receive a response to this letter. Id.

       On September 24, 2019, a staff member provided the plaintiff with a notice of his

upcoming AS placement hearing. Id., ¶ 240. The plaintiff believed that the notice contained

inaccurate information. Id. The plaintiff requested that the staff member appoint an advisor to

assist him in preparing for the hearing and informed the staff member that he intended to submit

witness statements and to review the videotape of the incident involving his altercation with

Officer Rizvani. Id., ¶ 241. The plaintiff’s advisor did not secure witness statements or the

video footage and falsely indicated that he had not requested the services of an advisor. Id., ¶

243. The plaintiff’s advisor collected his written statement prior to the hearing. Id., ¶ 242.

       On September 27, 2019, Counselor Supervisor Tugie presided over the AS hearing. Id., ¶

244. The plaintiff identified the information in the hearing notice that he thought was inaccurate

and pointed out that Administrative Directive 9.2 prohibited his placement on AS because the

incident involving his altercation with Officer Rizvani was a Level 2 Incident and that there had

been no findings of fact regarding the disciplinary report charging him with assault on a

correctional officer. Id., ¶¶ 243, 245.

       On October 7, 2019, Counselor Supervisor Tugie recommended that the plaintiff be

placed on AS due to his deliberate assault on a Department of Correction employee. Id., ¶ 252;

Ex. S, at 185-87. Later that day, OCPM Director Maiga upheld the recommendation and

authorized the plaintiff’s placement on AS because of the plaintiff’s direct/intentional assault on

a Department of Correction employee and because the plaintiff continued to threaten the safety,

security and orderly operation of correctional facilities. Id., ¶ 253. The plaintiff appealed the

decision. Id., ¶ 256.


                                                 20
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 21 of 84



       On October 9, 2019, the plaintiff participated in a hearing to address the two disciplinary

reports that he had received in connection with his altercation with Officer Rizvani. Id., ¶¶ 257-

58. The plaintiff argued that he had not been provided with notice of the hearing and his advisor

had neglected to secure his witness statements or any other evidence. Id., ¶ 258. The plaintiff

did provide a written statement of his defense to the charges of assaulting a correctional officer

and interfering with safety and security. Id. Lieutenant Betances refused to make any attempt to

secure witness statements for the plaintiff. Id., ¶ 259. Lieutenant Betances found the plaintiff

guilty of both disciplinary charges based on the recommendation and/or interpretation of the

evidence by Investigator Leone. Id., ¶¶ 259-60.

       On October 11, 2019, the plaintiff wrote to Commissioner Cook about the incidents that

had occurred at Hartford Correctional in September 2019 and at Northern in September and

October 2019. Id., ¶ 262. The plaintiff did not receive a response from Commissioner Cook. Id.

On October 21, 2019, the plaintiff asked Attorney Cannatelli to send a letter to Commissioner

Cook regarding the incidents that had occurred at Hartford Correctional and Northern in

September and October 2019. Id., ¶ 263.

III.   Discussion

       The plaintiff claims that the defendants violated his rights under the First, Fourth, Fifth,

Eighth and Fourteenth Amendments of the United States Constitution, RLUIPA, PREA, and

under Article First § 20 of the Connecticut Constitution. He seeks punitive and compensatory

damages and injunctive and declaratory relief.

       A.      Section 1983 – Declaratory Relief and Damages – Official Capacity

       The plaintiff sues Nurse Hill and Lieutenant Arzt in their individual capacities and the


                                                  21
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 22 of 84



remaining defendants in their individual and official capacities. To the extent that the plaintiff

seeks monetary damages from Semple, Cook, Rinaldi, Quiros, Maiga, Erfe, Falcone, Mulligan,

Mudano, McCormack, Robles, Alexander, Chevalier, Betances, Rizvani, Leone, Tugie, Pieri,

and Mathews in their official capacities, those claims are barred by the Eleventh Amendment and

are dismissed pursuant to 28 U.S.C. § 1915A(b)(2). See Kentucky v. Graham, 473 U.S. 159

(1985) (Eleventh Amendment, which protects the state from suits for monetary relief, also

protects state officials sued for damages in their official capacity).

        The plaintiff seeks a declaration that the defendants violated his rights under the First,

Fourth, Fifth, Eighth and Fourteenth Amendments to the United States Constitution and his

rights under RLUIPA and PREA. See Compl. at 62-65, 70-71, 73, 75-76, 78. Under the doctrine

of Ex parte Young, 209 U.S. 123 (1908), a plaintiff may seek prospective injunctive and

declaratory relief to address an ongoing or continuing violation of federal law or an imminent

threat of a future violation of federal law. See In re Deposit Ins. Agency, 482 F.3d 612, 618 (2d

Cir. 2007); Ward v. Thomas, 207 F.3d 114, 120 (2d Cir. 2000). In determining whether Ex Parte

Young applies, “a court need only conduct a straightforward inquiry into whether the complaint

alleges an ongoing violation of federal law and seeks relief properly characterized

as prospective.” Verizon Md., Inc. v. Pub. Serv. Comm'n of Md., 535 U.S. 635, 645 (2002)

(internal quotation marks and citation omitted).

        The plaintiff is currently confined in Virginia. His requests for declaratory relief are

addressed to conditions and incidents that occurred at Garner, Cheshire, Northern, and Hartford

Correctional from July 2016 to October 2019. Absent a request for relief to remedy ongoing

violations of the plaintiff’s rights or a threat of a violation of his rights in the future, a declaration


                                                   22
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 23 of 84



that the defendants violated his rights in the past is barred by the Eleventh Amendment.

See Puerto Rico Aqueduct and Sewer Authority v. Metcalf & Eddy, Inc., 506 U.S. 139, 146

(1993) (the Eleventh Amendment “does not permit judgments against state officers declaring that

they violated federal law in the past”); Green v. Mansour, 474 U.S. 64, 68 (1985) (“We have

refused to extend the reasoning of Young... to claims for retrospective relief”) (citations omitted).

Accordingly, the request for declaratory judgment is dismissed. See 28 U.S.C. § 1915A(b)(1).

       B.      Section 1983 – Requests for Injunctive Relief
               Motion for Temporary Restraining Order and for Preliminary Injunction
               Motion for Judgment and/or Default Judgment

       The complaint includes requests for injunctive relief related to the plaintiff’s confinement

at various prison facilities within Connecticut and an order directing the Office of the Chief

State’s Attorney in Connecticut to investigate the allegations in the complaint to determine

whether any of the defendants engaged in “criminal wrongdoing.” See Compl. at 62, 64, 66, 68-

73, 75-78, 80.3 The plaintiff has also filed a motion for temporary restraining order and

preliminary injunction seeking orders directing the defendants to remove him from confinement

on AS status at Northern, to stop confining him in isolation, and to return his personal property

items, including his electronic devices and appliances. See Mot. TRO & Prelim. Inj., ECF No. 3,

at 1-2. The plaintiff seeks a default judgment because the defendants have not opposed the

motion seeking a restraining order or a preliminary injunction.




       3
         Although the plaintiff includes a request in his prayer for relief seeking a court order
prohibiting the State of Connecticut from indemnifying the defendants from paying punitive
damages that the court or the jury might award to him, the court does not consider this a request
for injunctive relief from the defendants. Id. at 80. The decision by the State of Connecticut to
indemnify or not to indemnify any defendant, a state employee, if a judgment is entered against
that employee, will be governed by Conn. Gen. Stat. § 5-141d(a). The request is thus premature.
                                                  23
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 24 of 84



       An inmate has “no constitutional right to an investigation of any kind by government

officials.” Banks v. Annuci, 48 F. Supp. 3d 394, 414 (N.D.N.Y. 2014) (citations omitted). Nor is

an inmate entitled to the prosecution of the alleged perpetrator of the crime. See Leeke v.

Timmerman, 454 U.S. 83, 87 (1981) (inmates alleging beating by prison guards lack standing to

challenge prison officials' request to magistrate not to issue arrest warrants); Linda R. S. v.

Richard D., 410 U.S. 614, 619 (1973) (“in American jurisprudence at least, a private citizen

lacks a judicially cognizable interest in the prosecution or nonprosecution of another”); Joyce v.

Hanney, No. 3:05cv1477(WWE), 2009 WL 563633, at *9 (D. Conn. Mar. 4, 2009) (prisoner has

no constitutional right to have defendants disciplined or prosecuted). Accordingly, the request

for injunctive relief seeking an investigation of the conduct of the defendants by the Office of the

Chief State’s Attorney is dismissed. See 28 U.S.C. § 1915A(b)(1).

       The Second Circuit has held that an inmate’s request for prospective injunctive relief

from correctional staff in connection with conditions of confinement at a particular correctional

institution becomes moot when the inmate is discharged from that institution, is transferred to a

different institution or has received the relief requested. See Shepard v. Goord, 662 F.3d 603,

610 (2d Cir. 2011) (“In this circuit, an inmate’s transfer from a prison facility generally moots

claims for declaratory and injunctive relief.”) (citation and internal quotation marks omitted);

Martin-Trigona v. Shiff, 702 F.2d 380, 386 (2d Cir. 1983) (“The hallmark of a moot case or

controversy is that the relief sought can no longer be given or is no longer needed”). The

requests for injunctive relief asserted in the complaint pertain to the plaintiff’s confinement at

Cheshire, Garner, Northern and Hartford Correctional from July 2016 to October 2019 and the

requests for injunctive relief sought in the motion for temporary restraining order and


                                                  24
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 25 of 84



preliminary injunction relate to the plaintiff’s confinement on AS at Northern as of October 22,

2019. As indicated above, the plaintiff has been transferred to a prison in Virginia.

       Because the plaintiff is no longer confined in any facility within the Connecticut

Department of Correction, the requests asserted in the complaint seeking injunctive relief from

prison officials in Connecticut that are related to conditions of confinement in Connecticut prison

facilities are moot and are dismissed. See 28 U.S.C. § 1915A(b)(1). For the same reasons, the

requests pertaining to the plaintiff’s removal from AS placement at Northern and the return of

personal property items by prison officials at Northern that are included in the motion seeking

injunctive relief are also moot.4 Accordingly, the motion for temporary restraining order and for

preliminary injunction is denied as moot and the motion seeking a judgment and/or default

judgment because the defendants’ have not opposed the motion for temporary restraining order

and for preliminary injunction is denied.

       C.      Confinement at Cheshire from July to October 2016

       The plaintiff alleges that during his confinement at Cheshire from July 11, 2016 to

October 25, 2016, Warden Erfe required him to wear a different color jumpsuit than other

inmates confined at Cheshire. Warden Erfe denied multiple grievances filed by the plaintiff

regarding the requirement that he wear a yellow jumpsuit. District Administrator Quiros upheld

the decisions of Warden Erfe on appeal. The plaintiff also challenges the decision by Warden

Erfe and District Administrator Quiros to transfer him from Cheshire to MacDougall on October

25, 2016.



       4
        To the extent any property has still not been returned to him, the plaintiff must pursue
his administrative remedies under the State of Connecticut Department of Corrections
Administrative Directive 9.6(16). See infra, note 8.
                                                25
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 26 of 84



               1.        Jumpsuit Requirement – Violation of Administrative Directive

       The plaintiff contends Warden Erfe violated Administrative Directive 9.4(14) by

requiring him to wear a yellow jumpsuit during his confinement at Cheshire in 2016. The

plaintiff does not dispute that he had been placed on High Security status prior to his transfer to

Cheshire on July 11, 2016. See Compl. ¶ 39; Ex. B, at 85-86. Administrative Directive 9.4(14)

governs the management of inmates who have been placed on High Security status. See Compl.

¶ 40; Ex. G, at 107, 117-19. Although Administrative Directive 9.4(14) does not specifically

authorize prison officials to clothe an inmate in a different color jumpsuit, it also does not

prohibit such conduct.

       Furthermore, the failure to follow a prison directive or procedure does not state a claim

under section 1983. See Whitaker v. Evans, No. 3:19CV1129 (MPS), 2019 WL 6700188, at *3

(D. Conn. Dec. 9, 2019) (“[D]efendants’ failure to comply with prison regulations or

administrative directives does not constitute a basis for relief under Section 1983 because a

prison official’s violation of a prison regulation or policy does not establish that the official

has violated the Constitution or is liable to a prisoner under 42 U.S.C. § 1983.” (internal

quotation marks omitted)). Thus, to the extent that the plaintiff alleges that Warden Erfe and

District Administrator Quiros violated an administrative directive by requiring him to wear a

jumpsuit that was different than the jumpsuits worn by other inmates at Cheshire, the claim is

dismissed as lacking an arguable legal basis. See 28 U.S.C. § 1915A(b)(1).

               2.        Jumpsuit Requirement - Discrimination

       The plaintiff also contends that requiring him to wear a different colored jumpsuit

violated his right to equal protection under the Fourteenth Amendment. The Equal Protection


                                                  26
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 27 of 84



Clause of the Fourteenth Amendment provides that no State shall “deny to any person within its

jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV. It does not mandate

identical treatment for each individual or group of individuals. Instead, it requires that similarly

situated persons be treated the same. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432,

439-40 (1985).

       To state an equal protection claim, a plaintiff must allege facts showing that: (1) he was

treated differently from similarly situated individuals and (2) that the difference in or

discriminatory treatment was based on “impermissible considerations such as race, religion,

intent to inhibit or punish the exercise of constitutional rights, or malicious or bad faith intent to

injure a person.” Diesel v. Town of Lewisboro, 232 F.3d 92, 103 (2d Cir. 2000). The plaintiff

has not alleged that Warden Erfe or District Administrator Quiros treated him differently or

discriminated against him because of his membership in a protected class or based on some

suspect classification.

       Absent allegations to support “class-based” discrimination, an individual may state an

equal protection claim by alleging that he or she has been intentionally and “irrationally singled

out as a . . . class of one.” Engquist v. Or. Dep't of Agric., 553 U.S. 591, 601 (2008). A

plausible class of one claim requires the plaintiff to demonstrate an “ʽextremely high degree of

similarity’” with the person to whom he or she is comparing himself or herself. Ruston v. Town

Bd. for Town of Skaneateles, 610 F.3d 55, 59 (2d Cir. 2010) (quoting Clubside, Inc. v. Valentin,

468 F.3d 144, 159 (2d Cir. 2006)). Thus, the plaintiff must demonstrate the existence of a person

who is “prima facie identical” to him or her and who was treated differently. Hu v. City of New

York, 927 F.3d 81, 92 (2d Cir. 2019) (internal quotation marks and citation omitted).


                                                  27
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 28 of 84



       The plaintiff does not identify another inmate who was essentially identical to him and

who was treated differently. Thus, the facts in the complaint do not state a plausible class-based

equal protection claim or a plausible class of one equal protection claim against either Warden

Efre or District Administrator Quiros. Accordingly, the claim that Warden Erfe and District

Administrator Quiros violated the plaintiff’s rights under the Equal Protection Clause of the

Fourteenth Amendment by requiring him to wear a yellow jumpsuit during his confinement at

Cheshire in 2016 is dismissed. See 28 U.S.C. § 1915A(b)(1).

               3.     Prison Transfer Claim

       The plaintiff alleges that a little over three months after his arrival at Cheshire, Warden

Erfe and District Administrator Quiros decided to transfer him back to MacDougall. The

plaintiff argues that the transfer violated his First and Eighth Amendment rights.

                              a.      Eighth Amendment

       The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S.

Const. VIII. It is made applicable “to States through the Due Process Clause of the Fourteenth

Amendment.” Wilson v. Seiter, 501 U.S. 294, 296–97 (1991) (citing Robinson v. California, 370

U.S. 660, 666-67 (1962)).

       An inmate has no Eighth or Fourteenth Amendment right to be confined at a particular

prison facility. See Olim v. Wakinekona, 461 U.S. 238, 245 (1983) (inmates have no right to be

confined in a particular state or a particular prison within a given state); Meachum v. Fano, 427

U.S. 215, 225 (1976) (transfer among correctional facilities, without more, does not violate

inmate’s constitutional rights, even where conditions in one prison are “more disagreeable” or

the prison has “more severe rules”); Andrews v. Semple, No. 3:17-cv-1233 (SRU), 2017 WL


                                                28
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 29 of 84



5606740, at *4 (D. Conn. Nov. 21, 2017) (dismissing due process claim that prison officials

refused to transfer inmate to prison facility of his choice, Garner Correctional Institution,

because “he has no constitutionally protected right to be housed” at Garner or any other facility);

Remillard v. Maldonado, No. 3:15-CV-1714(SRU), 2016 WL 3093358, at *3 (D. Conn. June 1,

2016) (“The Eighth Amendment does not require the least restrictive housing for a prisoner.”).

Thus, the transfer of the plaintiff to MacDougall, in and of itself, does not state a violation of the

Fourteenth or the Eighth Amendments.

       Furthermore, the possibility that the plaintiff may have experienced more restrictive

conditions of confinement at MacDougall does not rise to the level of cruel and unusual

punishment under the Eighth Amendment. See Rhodes v. Chapman, 452 U.S. 337, 347 (1981)

(“To the extent that [prison] conditions are restrictive and even harsh, they are part of the penalty

that criminal offenders pay for their offenses against society.”). The claim that Warden Erfe and

District Administrator Quiros violated the plaintiff’s Eighth Amendment rights by transferring

him to MacDougall on October 25, 2016 is dismissed. See 28 U.S.C. § 1915A(b)(1).

                       b.      First Amendment

       The plaintiff also suggests that the decision by Warden Erfe and District Administrator

Quiros to transfer him to MacDougall was made in retaliation for his having filed grievances

about the requirement that he wear a jumpsuit that was a different color than the jumpsuits worn

by other inmates at Cheshire. The Second Circuit has “instructed district courts to approach

prisoner retaliation claims with skepticism and particular care, because virtually any adverse

action taken against a prisoner by a prison official-even those otherwise not rising to the level of

a constitutional violation-can be characterized as a constitutionally proscribed retaliatory act.”


                                                  29
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 30 of 84



Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015). Retaliation claims “stated in wholly

conclusory terms” are insufficient. Id. (internal quotation marks and citations omitted). To plead

a First Amendment retaliation claim, an inmate must plausibly allege “(1) that the speech or

conduct at issue was protected, (2) that the defendant took adverse action against the plaintiff,

and (3) that there was a causal connection between the protected speech and the adverse

action.” Dolan, 794 F.3d at 294 (internal quotation marks and citation omitted).

       The Second Circuit has held that “the filing of prison grievances is a constitutionally

protected activity.” Davis, 320 F.3d at 352–53 (citations omitted). A transfer of an inmate in

retaliation for filing a lawsuit or a grievance may constitute adverse action. See Smith v. Levine,

510 F. App'x 17, 21 (2d Cir. 2013) (“We had stated, at least as early as 1998, that, while ‘[a]

prisoner has no liberty interest in remaining at a particular correctional facility,’ prison

authorities ‘may not transfer an inmate in retaliation for the exercise of constitutionally protected

rights.’”) (quoting Davis v. Kelly, 160 F.3d 917, 920 (2d Cir. 1998)).

       The plaintiff contends that prison officials at MacDougall transferred him to Cheshire in

July 2016 because of his involvement in organizing “a mass grievance filing and a multi-plaintiff

federal lawsuit” and that his transfer back to MacDougall in October 2016 was adverse because

MacDougall was “less hospitable” than any other facility. Compl. ¶¶ 37, 46. Given the

allegation that MacDougall was “less hospitable” than any other facility and the relatively short

time period between the filing of grievances by the plaintiff at Cheshire and the transfer, at most

three and one-half months, the court will permit this First Amendment retaliation claim to

proceed against Warden Erfe and District Administrator Quiros in their individual capacities for

further development of the record. See Espinal v. Goord, 558 F.3d 119, 129 (2d Cir. 2009)


                                                  30
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 31 of 84



(passage of six months between dismissal of prisoner's lawsuit and alleged act of retaliation by

prison officers, one of whom was a defendant in the prior lawsuit, sufficiently supports an

inference of causal connection in a First Amendment retaliation claim).

       D.      Confinement at Garner from November to December 2016

       The plaintiff alleges that during his month-long confinement at Garner from November

23, 2016 to December 23, 2016, Warden Falcone and District Administrator Quiros denied him

the right to practice his religion in violation of the First Amendment and RLUIPA, Warden

Falcone, District Administrator Quiros, and OCPM Director Maiga discriminated against him on

the basis of his ancestry, and Warden Falcone and District Administrator Quiros, OCPM

Director Maiga, and Dr. Pieri were deliberately indifferent to his mental health conditions.

               1.      First Amendment - Religion

       The plaintiff alleges that he is an adherent of the Native American religion or faith and

that during his confinement at Garner in 2016, he could not participate in the sweat lodge

ceremony and could not engage in the religious practice of smudging. He contends that Warden

Falcone and District Administrator Quiros violated his First and Eighth Amendment rights.

       As a preliminary matter, there are no facts to support a claim that either Warden Falcone

or District Administrator Quiros violated the plaintiff’s Eighth Amendment rights by depriving

him of the opportunity to engage in the smudging ritual or participate in the sweat lodge

ceremony. The fact that the plaintiff might not have been able to participate in a religious

ceremony or perform a religious practice does not constitute the deprivation of a basic human

need or life necessity. See Rhodes, 452 U.S. at 347 (To satisfy the objective component of an

Eighth Amendment claim, a prisoner must demonstrate that his or her conditions of confinement


                                                31
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 32 of 84



alone or in combination resulted in “unquestioned and serious deprivations of basic human

needs” or “deprive[d] [him or her] of the minimal civilized measures of life’s necessities.”). The

claim that Warden Falcone and District Administrator Quiros violated the plaintiff’s Eighth

Amendment rights when they denied him the opportunity to participate in a religious ceremony

and to engage in a religious practice is dismissed. See 28 U.S.C. § 1915A(b)(1).

       It is well-established that an inmate has a First Amendment5 right to freely exercise his or

her chosen religion. See O'Lone v. Estate of Shabazz, 283 U.S. 342, 348 (1987) (“Inmates

clearly retain protections afforded by the First Amendment, including its directive that no law

shall prohibit the free exercise of religion.”). An inmate’s First Amendment rights, however, are

“[b]alanced against ... the interests of prison officials charged with complex duties arising from

the administration of the penal system.” Ford v. McGinnis, 352 F.3d 582, 588 (2d Cir. 2003)

(internal quotation marks and citation omitted). Thus, an inmate’s right to freely exercise his or

her religion is not without limits and may be subject to restrictions related to legitimate concerns

involving safety and security. See Pell v. Procunier, 417 U.S. 817, 822 (1974) (A “prison inmate

retains those First Amendment rights that are not inconsistent with his status as a prisoner or with

the legitimate penological objectives of the corrections system.”).

       To state a First Amendment free exercise claim, an inmate is required to make a threshold

showing “that the disputed conduct substantially burden[ed] his sincerely held religious beliefs.”

Salahuddin v. Goord, 467 F.3d 263, 274-75 (2d Cir. 2006).6 In determining whether an inmate’s



       5
         The First Amendment to the United States Constitution provides, in relevant part:
“Congress shall make no law respecting an establishment of religion, or prohibiting the free
exercise thereof ....” U.S. Const. amend. I.
       6
         In the last several years, the Second Circuit has recognized that a question exists as to
whether an inmate must establish that the conduct of prison officials resulted in a “substantial
                                                 32
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 33 of 84



religious beliefs are sincere, a district court should not “evaluate the objective reasonableness of

the [inmate’s] belief” but consider only whether the [inmate] “sincerely holds a particular belief

and whether the belief is religious in nature.” Ford, 352 F.3d at 590.

       If an inmate asserts sufficient facts to state a plausible claim that prison officials engaged

in conduct that burdened the free exercise of his or her religious beliefs, those officials then must

“identify[] the legitimate penological interests that justif[ied] [their] conduct. Salahuddin, 467

F.3d at 275 (citations omitted). “The burden remains with the [inmate] to show that” the

concerns articulated by the prison officials are “irrational.” Id. (internal quotations omitted).

       The plaintiff has alleged that he has practiced the Native American religion or faith since

2009 and that he was unable to engage in meaningful worship according to the dictates of his

religion during his confinement at Garner because Warden Falcone and District Administrator

Quiros did not arrange for him to participate in the sweat lodge ceremony and did not intervene

to stop correctional officers from denying him the opportunity to smudge. See Cutter v.

Wilkinson, 544 U.S. 709, 720 (2005) (“The exercise of religion often involves not only belief and



burden” on his religious beliefs in order to state a First Amendment free exercise claim. See
Brandon v. Kinter, 938 F.3d 21, 32 n.7 (2d Cir. 2019) (“Our Circuit has not yet decided whether
the substantial burden requirement remains good law after the Supreme Court’s decision in
Employment Division v. Smith. . . .”); Holland v. Goord, 758 F.3d 215, 220 (2d Cir. 2014) (“It
has not been decided in this Circuit whether, to state a claim under the First Amendment's Free
Exercise Clause, a ‘prisoner must show at the threshold that the disputed conduct substantially
burdens his sincerely held religious beliefs.’”) (quoting Salahuddin, 467 F.3d at 274–75 and
citing Ford, 352 F.3d at 592 (assuming without deciding that substantial burden requirement
applies)). Because the issue has not yet been squarely addressed by the Second Circuit, this
court will continue to apply the substantial burden test. See Richard v. Strom, No. 3:18-CV-1451
(CSH), 2018 WL 6050898, at *3 (D. Conn. Nov. 19, 2018)(noting the “Second Circuit[’s]
uncertainty” as to whether an inmate must continue to make a “threshold showing” that the
conduct of the prison official substantially burdened his or her religious beliefs, but observing
that “absent instruction to the contrary, Second Circuit courts have continued to assume the
validity of the substantial burden test when addressing free exercise claims”) (citations omitted).
                                                  33
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 34 of 84



profession but the performance of physical acts such as assembling with others for a worship

service or participating in sacramental use of bread and wine.”) (internal citation omitted);

Goode v. Bruno, No. 3:10CV1734 (SRU), 2013 WL 5448442, *6 (D. Conn. Sept. 30, 2013)

(“Plaintiff identifies the right at issue as his First Amendment right to possess objects, participate

in ceremonies and observe holidays that are part of his sincerely held religious beliefs and

necessary to practice his religion.”). The court concludes that the plaintiff has stated a plausible

claim that Warden Falcone unconstitutionally and substantially burdened his right to free

exercise of his sincerely held religious practices in violation of the First Amendment.

       Although the plaintiff seeks both money damages and injunctive and declaratory relief in

connection with this claim, the court has dismissed the request for declaratory relief as seeking

retrospective relief and dismissed the request for injunctive relief as moot because the plaintiff is

no longer confined at Garner or any other Connecticut correctional facility. 7 Thus, the First

Amendment free exercise claim that arises from the plaintiff’s confinement at Garner from

November to December 2016 will proceed against Warden Falcone and District Administrator

Quiros in their individual capacities only.

               2.      RLUIPA

       Included in the plaintiff’s third cause of action, is a claim that Warden Falcone and

District Administrator Quiros permitted their staff to deny him the opportunity to smudge in

violation of RLUIPA. See Compl. ¶¶ 273-75. RLUIPA states that “[n]o government shall



       7
         The plaintiff sought injunctive relief for both his First Amendment free exercise claim
and his RLUIPA claim in the form of an order directing Warden Falcone to build a sweat lodge
at Garner or to transfer him to a prison facility in Connecticut that has a sweat lodge and a
declaratory judgment that Warden Falcone and District Administrator Quiros had violated his
rights under the First Amendment and RLUIPA. See Compl. ¶ 276.
                                                   34
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 35 of 84



impose a substantial burden on the religious exercise of a person residing in or confined to an

institution ... unless the government demonstrates that imposition of the burden on that person—

(1) is in furtherance of a compelling governmental interest; and (2) is the least restrictive means

of furthering that compelling governmental interest.” 42 U.S.C. § 2000cc-1(a). To state a claim

under RLUIPA, a plaintiff must “demonstrate that the state has imposed a substantial burden on

the exercise of his [or her] religion.” Redd v. Wright, 597 F.3d 532, 536 (2d Cir. 2010). The

burden then shifts to the state to demonstrate “that the challenged policy or action furthered a

compelling governmental interest and was the least restrictive means of furthering that interest.”

Id.

       The Second Circuit has held that RLUIPA “does not authorize monetary damages against

state officers in either their official or individual capacities.” Holland, 758 F.3d at 224 (citations

omitted). Thus, a plaintiff may only obtain injunctive or declaratory relief as a remedy for a

RLUIPA violation. See Pilgrim v. Artus, No. 9:07-cv-1001 (GLS/RFT), 2010 WL 3724883, *16

(N.D.N.Y. Mar. 18, 2010) (limiting prisoner’s RLUIPA claims to injunctive and declaratory

relief against state correction officers). Accordingly, the request for monetary damages for

violations of RLUIPA is dismissed. See 28 U.S.C. § 1915A(b)(1).

       The court has concluded above that the requests for injunctive relief related to the

plaintiff’s First Amendment free exercise claim are moot. For the same reasons, the requests for

injunctive and declaratory relief for violations of RLUIPA are also moot. See Washington v.

Gonyea, 731 F.3d 143, 144 (2d Cir. 2013) (“Since Washington is no longer in the Special

Housing Unit, we dismiss his RLUIPA claim for injunctive and declaratory relief as moot.”)

(citations omitted). The requests for declaratory and injunctive relief for violations of the


                                                  35
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 36 of 84



plaintiff’s rights under RLUIPA are dismissed. See 28 U.S.C. § 1915A(b)(1).

               3.      Eighth and Fourteenth Amendments – Mental Health Needs

       The plaintiff alleges that on December 22, 2016, pursuant to the decision by District

Administrator Quiros and OCPM Director Maiga to consider him for placement on AS, Warden

Falcone instructed Dr. Pieri to conduct an assessment of his mental health status prior to

transferring him from Garner to Northern. The plaintiff contends that Dr. Pieri was deliberately

indifferent to his serious mental health conditions in violation of the Eighth and Fourteenth

Amendments when she cleared him for placement on AS.

       The Eighth Amendment, which applies to the States through the Fourteenth Amendment,

prohibits deliberate indifference to an inmate’s serious medical or mental health need. See

Estelle v. Gamble, 429 U.S. 97, 104 (1976) (“[D]eliberate indifference to serious medical needs

of prisoners constitutes the unnecessary and wanton infliction of pain . . . proscribed by the

Eighth Amendment.”) (internal quotation marks and citation omitted); Spavone v. N.Y. State

Dep't of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013) (Eighth Amendment “forbids” not only

“deliberate indifference to serious medical needs of prisoners,” but also deliberate indifference to

serious “mental health care” needs) (internal quotation marks and citation omitted). Deliberate

indifference may be “manifested by prison doctors in their response to the prisoner's needs or by

prison guards in intentionally denying or delaying access to medical care or intentionally

interfering with the treatment once prescribed.” Estelle, 429 U.S. at 104-05.

       To state a claim for deliberate indifference to a serious medical or mental health need,

two elements must be met. The objective element requires the inmate to assert facts to

demonstrate that his or her medical or mental health need or condition is “a serious one.”


                                                 36
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 37 of 84



Brock v. Wright, 315 F.3d 158, 162 (2d Cir. 2003) (citations omitted). In determining whether a

condition is serious, the court considers whether “a reasonable doctor or patient would find [it]

important and worthy of comment,” whether the condition “significantly affects an individual's

daily activities,” and whether it causes “chronic and substantial pain.” Chance v. Armstrong, 143

F.3d 698, 702 (2d Cir. 1998) (internal quotation marks and citations omitted).

        The second element is subjective. To meet this element, the inmate must allege that the

prison official was actually aware that his or her actions or inactions would cause a substantial

risk of serious harm to him. See Salahuddin, 467 F.3d at 279-80. Mere negligent conduct does

not constitute deliberate indifference. See id. at 280 (reckless indifference “entails more than

mere negligence; the risk of harm must be substantial and the official's actions more than merely

negligent.”). Nor does a difference of opinion between a medical provider and an inmate

regarding a diagnosis or appropriate medical treatment rise to the level of deliberate indifference.

See Chance, 143 F.3d at 703 (“It is well-established that mere disagreement over the proper

treatment does not create a constitutional claim. So long as the treatment given is adequate, the

fact that a prisoner might prefer a different treatment does not give rise to an Eighth Amendment

violation.”).

        The plaintiff claims that in 2000, prior to his incarceration, mental health providers

diagnosed him as suffering from Conduct Disorder, Dysthymic Disorder, and Borderline

Personality Disorder. Compl. ¶ 77; Ex. E, at 96-97. He suggests that in December 2016, when

Warden Falcone, District Administrator Quiros, and OCPM Director Maiga determined that he

should be considered for placement on AS, he still suffered from these mental health conditions.

        Dr. Pieri assessed the plaintiff’s mental health status on December 22, 2016 to determine


                                                 37
          Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 38 of 84



whether there were any contraindications to placing him on AS. The plaintiff claims that Dr.

Pieri should have classified him with a mental health level of 3 or 4 because he had been

diagnosed in the past as suffering from Dysthymic Disorder, which is a depressive disorder, as

well as Borderline Personality Disorder. Instead, Dr. Pieri classified the plaintiff with a mental

health level of 2. The plaintiff does not allege that he sought or received mental health treatment

or medication for his mental health disorders during his confinement at Cheshire, MacDougall,

or Garner. It is evident that the plaintiff disagrees with the determinations made by Dr. Pieri as

part of her assessment of his mental health. This disagreement, however, does not constitute

deliberate indifference to the plaintiff’s mental health needs. See Daniels v. Murphy, No. 3:11-

cv-00286 (SRU), 2014 WL 3547235, at *9 (D. Conn. July 17, 2014) (Inmate’s “disagreement

with [physician’s] diagnosis of the severity of [his] conditions and treatment of those conditions”

did not state claim that physician was deliberately indifferent to those conditions in violation of

the Eighth Amendment); McEachin v. Bek, No. 06-CV-6453 MAT, 2012 WL 1113584, at *10–

11 (W.D.N.Y. Apr. 2, 2012) (“McEachin's mere disagreement with Trapasso's assessment of his

mental health status is not an actionable Eighth Amendment claim for purposes of 42 U.S.C. §

1983.”)

       The plaintiff does not allege that he sought treatment from Dr. Pieri or that she denied

him mental health treatment. Nor are there allegations that Dr. Pieri was involved in the

subsequent decision to authorize the plaintiff’s placement on AS at Northern. The plaintiff has

failed to state a claim that Dr. Pieri was deliberately indifferent to his mental health needs when

she performed an assessment of his mental health status and found no mental health issues to

preclude consideration of his placement on AS by District Administrator Quiros and OCPM


                                                 38
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 39 of 84



Director Maiga. The Eighth and Fourteenth Amendment claims related to the mental health

assessment performed by Dr. Pieri are dismissed. See 28 U.S.C. § 1915A(b)(1).

               4.      Fourteenth Amendment – Discrimination

       The plaintiff alleges that on December 21, 2016, Warden Falcone sent a memorandum to

District Administrator Quiros and OCPM Director Maiga requesting that he be considered for

AS placement because of his violent behavior and gang influence. Compl. ¶ 70; Ex. B, at 85-87.

The plaintiff contends that in approving Warden Falcone’s request that he be considered for

placement on AS, District Administrator Quiros and OCPM Director Maiga discriminated

against him based on his ancestry because they relied on a statement made by his father, in a

presentence investigation report, to conclude that he had influence with the Diablos Motorcycle

Club. The plaintiff’s father, now deceased, was the founder of a Connecticut chapter of the

Diablos Motorcycle Club. Compl. ¶¶ 72-73, 186; Ex. B, at 85-87.

       The plaintiff asserts this discrimination claim under the First, Eighth, and Fourteenth

Amendments of the United States Constitution. There are no facts to support a claim under

either the First or Eighth Amendments. Thus, both the First and Eighth Amendment claims are

dismissed. See 28 U.S.C. § 1915A(b)(1).

       The Equal Protection Clause of the Fourteenth Amendment protects individuals from

invidious discrimination. To state an equal protection claim, a plaintiff must allege facts

showing that he was treated differently from similarly situated individuals and the reason for the

different or discriminatory treatment was based on ‘impermissible considerations such as race,

religion, intent to inhibit or punish the exercise of constitutional rights, or malicious or bad faith

intent to injure a person.” Diesel, 232 F.3d at 103 (internal quotation marks and citation omitted).


                                                  39
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 40 of 84



The Supreme Court has held that “discrimination by States on the basis of ancestry violates the

Equal Protection Clause of the Fourteenth Amendment.” Saint Francis Coll. v. Al-Khazraji, 481

U.S. 604, 613 (1987) (citations omitted).

       It is apparent that the plaintiff is attempting to argue that Warden Falcone, District

Administrator Quiros, and OCPM Director Maiga discriminated against him by attributing his

father’s involvement in the Diablos Motorcycle Club to him in deciding whether to consider him

for placement on AS. The court cannot discern how this conduct constitutes discrimination

based on ancestry. The Supreme Court considers ancestry to be a close cousin of national origin.

       It is true that one's ancestry—the ethnic group from which an individual and his
       or her ancestors are descended—is not necessarily the same as one's national
       origin—the country where a person was born, or more broadly, the country from
       which his or her ancestors came. Often, however, the two are identical as a factual
       matter.

Saint Francis College v. Al–Khazraji, 481 U.S. 604, 614, (1987) (Brennan, J., concurring). The

cases in which the Supreme Court has considered equal protection challenges based on ancestry

have involved discrimination based on an individual’s racial descent or national origin.

In Hernandez v. State of Texas, 347 U.S. 475 (1954), the Supreme Court considered ancestry-

based exclusion from juries of Mexican–Americans and concluded that “[t]he exclusion of

otherwise eligible persons from jury service solely because of their ancestry or national origin is

discrimination prohibited by the Fourteenth Amendment.” Id. at 479. In Hirabayashi v. United

States, 320 U.S. 81, 100 (1943), the Supreme Court sustained a war measure which involved

restrictions against citizens of Japanese descent. Id. at 100. In Oyama v. California, 332 U.S.

633, (1948), the Supreme Court held that the application of California’s Alien Land Law to

prohibit ownership of agricultural land by a minor American citizen based solely on his father’s


                                                40
         Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 41 of 84



country of origin – Japan - was not justified by a compelling interest and violated the Equal

Protection Clause of the Fourteenth Amendment. Id. at 640, 646-47.

         There are no facts to suggest that Warden Falcone, District Administrator Quiros, and

OCPM Director Maiga were aware of or relied on the plaintiff’s ancestry, national origin,

ethnicity, or race in determining that he should be considered for AS placement in December

2016. Nor has the plaintiff identified any other similarly situated inmates who were treated

differently than he was in order to support either a class-based or a class of one equal protection

claim.

         Furthermore, it is evident that the plaintiff’s alleged involvement in or association with

the Diablos Motorcycle gang was not a factor in the ultimate decision to authorize his placement

on AS. See Compl. ¶¶ 118-22; Ex. H, at 135-37; Ex. J, at 140-41. Accordingly, the plaintiff has

not stated a plausible claim that Warden Falcone, District Administrator Quiros, and OCPM

Director Maiga discriminated against him on the basis of his ancestry in violation of the

Fourteenth Amendment. The Fourteenth Amendment equal protection claim based on ancestry

is dismissed. See 28 U.S.C. § 1915A(b)(1).

         E.     Confinement at Northern from December 2016 to September 2017

         The plaintiff alleges that during his confinement at Northern from December 23, 2016

until late September 2017, Commissioner Semple, Deputy Commissioner Rinaldi, District

Administrator Quiros, OCPM Director Maiga, Warden Mulligan, Captain Robles, Lieutenant

Arzt, Counselor Supervisor Tugie, and Nurse Hill violated his rights under the First, Fourth,

Fifth, Eighth, and Fourteenth Amendments and his rights under the PREA. He asserts

retaliation, deliberate indifference to medical and mental health needs, excessive force,


                                                  41
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 42 of 84



unconstitutional conditions of confinement, discrimination, procedural due process, access to

courts, and association claims.

               1.      First Amendment Retaliation Claims

       The plaintiff contends that the issuance of a disciplinary report charging him with using

insulting language towards Nurse Hill and his placement in in-cell restraints constituted acts of

retaliation in violation of his First Amendment right to free speech. He also contends that

Captain Robles retaliated against him for filing grievances by placing Inmate Blair, who was

known to masturbate in front of other inmates, in a fenced recreation cage adjacent to the

recreation cage in which he was confined. As articulated above, to plead a First Amendment

retaliation claim, an inmate must plausibly allege “(1) that the speech or conduct at issue was

protected, (2) that the defendant took adverse action against the plaintiff, and (3) that there was a

causal connection between the protected speech and the adverse action.” Dolan, 794 F.3d at 294

(internal quotation marks and citation omitted).

               a.      Issuance of Disciplinary Report and Placement in Restraints

       The plaintiff suggests that he has a protected First Amendment right to verbally insult

other individuals. Courts have concluded that “vulgar, insulting, and threatening statements” do

not constitute “protected speech for purposes of the First Amendment.” Chevalier v. Schmidt,

No. 11-CV-788, 2012 WL 6690313, at *3 (W.D.N.Y. Dec. 21, 2012); see also Jackson v.

Onondaga Cnty, 549 F. Supp. 2d 204, 215 (N.D.N.Y. 2008) (holding that profane or threatening

language in addressing corrections staff is not protected speech); Doe v. Selsky, 973 F. Supp. 2d

300, 304 (W.D.N.Y. Sept. 20, 2013) (citations omitted) (concluding that “saying ‘something

nasty’” does not constitute protected speech). Thus, the plaintiff has failed to satisfy


                                                   42
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 43 of 84



the first element of a retaliation claim based on the issuance of the disciplinary report for using

insulting language. The retaliation claim asserted against Lieutenant Arzt and Nurse Hill is

dismissed. See 28 U.S.C. § 1915A(b)(1).

               b.      Placement of Inmate Blair in Adjacent Recreation Cage

       The plaintiff alleges that on February 8, 2017, shortly after he filed a grievance seeking to

progress to the next phase of the AS program, officers placed Inmate Blair in a fenced recreation

cage that was adjacent to the recreation cage in which he was confined. Compl. ¶¶ 158-59.

During the recreation period, Inmate Blair exposed his genitals and masturbated in the recreation

cage next to the plaintiff’s recreation cage. Id. ¶ 160. When the plaintiff asked Captain Robles

to instruct officers not to place Inmate Blair in a recreation cage near him, Captain Robles

responded that “Blair goes out with whoever likes to file grievances.” Id., ¶ 161. The plaintiff

filed a grievance with Warden Mulligan seeking to be separated from Inmate Blair during

recreation but Warden Mulligan rejected the grievance. Id., ¶ 161. The plaintiff contends that

Captain Robles retaliated against him for filing grievances by directing officers to continue to

place Inmate Blair in a recreation cage next to his recreation cage.

       The filing of a grievance constitutes protected activity under the First Amendment. The

plaintiff has also alleged that being repeatedly subjected to the inappropriate sexual behavior of

another inmate constituted adverse conduct. In considering whether there is a “causal connection

between the protected speech and the adverse action, a court may consider a number of factors,

including any statements made by the defendant concerning his motivation and the temporal

proximity between the protected activity and the defendant’s adverse action” Roseboro v.

Gillespie, 791 F. Supp. 2d 353, 366–67 (S.D.N.Y. 2011) (internal quotation marks and citations


                                                 43
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 44 of 84



omitted). The statement made by Captain Robles suggests a causal connection between the

filing of grievances by the plaintiff and the placement of Inmate Blair in a recreation cage

adjacent to the plaintiff’s recreation cage. The plaintiff has plausibly alleged a First Amendment

retaliation claim against Captain Robles and Warden Mulligan in their individual capacities.

                       2.     Fourth Amendment

       The Fourth Amendment provides:

       The right of the people to be secure in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated, and no Warrants
       shall issue, but upon probable cause, supported by Oath or affirmation, and
       particularly describing the place to be searched, and the persons or things to be
       seized.

U.S. Const. amend. IV. Although the plaintiff claims that his confinement on Administrative

Detention and AS at Northern from December 2016 to September 2017 and the conditions to

which he was exposed during that period of confinement violated his Fourth Amendment rights,

he does not assert facts to support a plausible claim under the Fourth Amendment. Thus, any

Fourth Amendment claim is dismissed. See 28 U.S.C. § 1915A(b)(1).

                       3.     Fifth Amendment – Due Process

       The plaintiff alleges that his placement on AS at Northern from January to September

2017 violated his Fifth Amendment rights. To the extent that the plaintiff is asserting a claim

that the defendants violated his right to due process under the Fifth Amendment in connection

with the hearing held and decision made to authorize his placement on AS and to continue to

confine him at Northern on AS for nine months, the Due Process Clause of the Fifth Amendment

applies only to actions by the United States government and federal employees. See Dusenbery

v. United States, 534 U.S. 161, 167 (2002) (holding that the Fifth Amendment's due process


                                                44
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 45 of 84



clause only protects citizens against the conduct of federal government officials, not state

officials). The plaintiff is not suing federal officials. Accordingly, the Fifth Amendment claim

is dismissed as lacking an arguable legal basis. See 28 U.S.C. § 1915A(b)(1).

                       4.      Eighth Amendment - Excessive Force

       The plaintiff alleges that his placement in in-cell restraints in response to the derogatory

comment that he directed towards Nurse Hill constituted the use of excessive force. When an

inmate alleges use of excessive force by a correctional officer, the issue is “whether force was

applied in a good-faith effort to maintain or restore discipline or maliciously and sadistically for

the very purpose of causing harm.” Hudson v. McMillian, 503 U.S. 1, 6-7 (1992). The “core

judicial inquiry” is “not whether a certain quantum of injury was sustained,” but rather whether

unreasonable force was applied given the circumstances. Wilkins v. Gaddy, 559 U.S. 34, 37

(2010). The court considers factors including “the need for application of force, the relationship

between that need and the amount of force used, the threat reasonably perceived by the

responsible officials, and any efforts made to temper the severity of a forceful response.”

Hudson, 503 U.S. at 7 (internal quotations and citation omitted).

       The plaintiff alleges that officers placed him in in-cell restraints on December 29, 2016

and officers removed him from in-cell restraints the following day. A prison official’s decision

to place an inmate in restraints in an effort to “maintain[] prison security, without more, does not

violate the Eighth Amendment.” Alston v. Butkiewicus, No. 3:09-CV-207 CSH, 2012 WL

6093887, at *11 (D. Conn. Dec. 7, 2012). The plaintiff alleges that he did not engage in

dangerous, unruly or aggressive behavior. Rather, he directed a verbal insult towards a medical

staff member. He contends that Lieutenant Arzt’s decision to place him in in-cell restraints was


                                                 45
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 46 of 84



excessive and unnecessary and was intended as punishment. The court concludes that the

plaintiff has stated a plausible Eighth Amendment claim of excessive force against Lieutenant

Arzt in his individual capacity.

               5.      Eighth Amendment - Mental Health and Medical Needs

       The plaintiff alleges that in late December 2016, he suffered a serious injury that required

medical treatment, but Nurse Hill refused to treat the injury. The plaintiff contends that the

isolating conditions to which he was exposed during his confinement on AS caused him to suffer

mental distress and interfered with his ability to sleep. He claims that he requested mental health

treatment but neither Warden Mulligan, nor Captain Robles facilitated the provision of mental

health treatment for him.

                       a.      Medical Needs

       The plaintiff has alleged that he suffered lacerations to his ankles that were painful and

ultimately became infected. Courts have held that infectious conditions, accompanied by pain,

satisfy the objective element of an Eighth Amendment deliberate indifference claim. See,

e.g., Salahuddin, 467 F.3d at 280 (holding Hepatitis C infection satisfies objective

element); Chance, 143 F.3d at 702–03 (infected tooth causing great pain, rendering inmate

unable to chew tooth, and resulting in need to have more teeth extracted was serious medical

condition under Eighth Amendment); Hardy v. City of New York, 732 F.Supp.2d 112, 129–30

(E.D.N.Y.2010) (ear infection resulting in “excruciating pain,” swelling, drainage and difficulty

walking was serious medical need for objective prong of Eighth Amendment deliberate

indifference claim). Thus, the plaintiff has arguably asserted facts to meet the objective prong of

the Eighth Amendment standard.


                                                46
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 47 of 84



       The plaintiff asserts that Lieutenant Arzt attempted to facilitate treatment for the injuries

caused by the restraints by contacting the medical department. Thus, Lieutenant Arzt did not

ignore the plaintiff’s injuries and was not deliberately indifferent to those injuries.

       Nurse Hill, however, refused to examine or treat the plaintiff’s infected lacerations and

instructed other medical providers to refrain from providing medical treatment to the plaintiff.

The plaintiff spoke to Warden Mulligan and Captain Robles regarding Nurse Hill’s refusal to

provide him with treatment, but they failed to take any action to facilitate medical treatment for

his injuries. These allegations are sufficient to meet the subjective element of a deliberate

indifference to medical needs claim against Nurse Hill, Warden Mulligan, and Captain Robles.

Accordingly, the Eighth Amendment claim of deliberate indifference to the plaintiff’s need for

treatment for the lacerations to his ankles will proceed against Nurse Hill, Warden Mulligan, and

Captain Robles. The deliberate indifference to medical needs claim against Lieutenant Arzt is

dismissed. See 28 U.S.C. § 1915A(b)(1).

                       b.      Mental Health Needs

       At the end of January 2017, the plaintiff began to experience the effects of the isolative

conditions of confinement on AS. He experienced extreme anxiety, stress, depression, sleep

deprivation, and despair. Compl. ¶ 153. The plaintiff received no responses to his many

requests and grievances seeking mental health treatment. Id., ¶¶ 154, 156. In February 2017, the

plaintiff informed Captain Robles and Warden Mulligan that he needed mental health treatment

and that he had never been evaluated or assessed by a mental health provider since the decision

authorizing his placement on AS. Id., ¶ 155. Warden Mulligan and Captain Robles indicated

that mental health providers were not required to treat him because his mental health level was a


                                                  47
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 48 of 84



level 2. Id. The plaintiff alleges that he filed grievances regarding his need for mental health

treatment and that Commissioner Semple, District Administrator Quiros and Deputy

Commissioner Rinaldi denied the grievances and grievance appeals. Id. ¶¶ 169, 175-78.

       Although the plaintiff met with a psychologist in March 2017, the psychologist indicated

that he could not provide the plaintiff with mental health treatment for his symptoms of anxiety,

stress, or depression pursuant to instructions from Warden Mulligan and District Administrator

Quiros. Id., ¶ 166. Rather, he could only offer treatment if the plaintiff was in danger of

harming himself. Id. The plaintiff received no other mental health treatment during his

confinement at Northern.

       The court concludes that the plaintiff has alleged sufficient facts to meet the objective

component of the Eighth Amendment standard. See e.g., Young v. Choinski, 15 F. Supp. 3d 194,

199 (D. Conn. 2014) (“In the context of mental health needs, propensities to attempt suicide,

harm oneself, and/or exhibit severe depression or anxiety attacks have been viewed as

“sufficiently serious.”) (collecting cases). The plaintiff has also alleged that he made Warden

Mulligan, Captain Robles, Commissioner Semple, Deputy Commissioner Rinaldi, and District

Administrator Quiros aware of his need for mental health treatment and that they disregarded or

ignored that need. The claim of deliberate indifference to the plaintiff’s need for mental health

treatment during his confinement at Northern in 2017 will proceed against Warden Mulligan,

Captain Robles, Commissioner Semple, Deputy Commissioner Rinaldi, and District

Administrator Quiros in their individual capacities.




                                                48
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 49 of 84



               6.      Eighth Amendment - Conditions of Confinement

       The plaintiff alleges that Lieutenant Arzt placed him in an unsanitary cell from December

29, 2016 to December 30, 2016. The plaintiff alleges further that during his confinement on AS

from January 2017 to September 2017, he was exposed to thirty-one restrictive or harsh

conditions. Id. ¶ 125(a) – (gg). He contends that Warden Mulligan and Captain Robles were

directly involved in imposing these conditions and that he made Commissioner Semple, Deputy

Commissioner Rinaldi, and District Administrator Quiros aware of the conditions through

grievances and letters. Id. ¶¶ 169-72, 175-78.

       The Supreme Court has held that an inmate’s conditions of confinement may be

“restrictive or even harsh” but may “not involve the wanton and unnecessary infliction of pain”

or violate “contemporary standard[s] of decency.” Rhodes, 452 U.S. at 347 (citation omitted).

To state a claim of deliberate indifference to health or safety due to unconstitutional conditions

of confinement, an inmate must demonstrate both an objective and a subjective element. To

meet the objective element, the inmate must allege that he was incarcerated under a condition or

a combination of conditions that resulted in a “sufficiently serious” deprivation of a life necessity

or a “human need[]” or posed “a substantial risk of serious harm” to his health or safety. Farmer

v. Brennan, 511 U.S. 825, 834 (1994); Rhodes, 452 U.S. at 347. The Supreme Court has

identified the following basic human needs or life necessities of an inmate: food, clothing,

shelter, medical care, warmth, safety, sanitary living conditions, and exercise. See Wilson, 501

U.S. at 304; DeShaney v. Winnebago Cty. Dep't of Soc. Servs., 489 U.S. 189, 200 (1989);

Rhodes, 452 U.S. at 348. The Second Circuit has held that sleep is “critical to human existence.”

Walker v. Schult, 717 F.3d 119, 126 (2d Cir. 2013). To meet the subjective element, an inmate


                                                 49
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 50 of 84



must allege that the defendants possessed culpable intent; that is, the officials knew that he faced

a substantial risk to his or her health or safety and disregarded that risk by failing to take

corrective action. See Farmer, 511 U.S. at 834, 837.

                       a.      Unsanitary Cell – December 2016

       The plaintiff alleges that on December 29, 2016, officers escorted him to a cell and

placed him in in-cell restraints pursuant to the order of Lieutenant Arzt. The plaintiff claims that

the walls of the cell were smeared with feces. The plaintiff remained in the offensive-smelling

cell until the following morning when officers removed him to attend his AS placement hearing

at 8:00 a.m.

       The plaintiff claims that he informed Lieutenant Arzt that the walls of the cell were

smeared with feces but Lieutenant Arzt disregarded his complaint. The plaintiff was confined in

the cell for at most one day. This temporary exposure to an unsanitary condition/unpleasant odor

does not meet the objective prong of the Eighth Amendment standard. See McNatt v. Unit

Manager Parker, No. 3:99CV1397(AHN), 2000 WL 307000, at *4 (D. Conn. Jan. 18, 2000)

(finding no Eighth Amendment violation when inmates endured stained, smelly mattresses;

unclean cell; no bedding for six days; no cleaning supplies for six days; no toilet paper for one

day; no toiletries or clothing for six days; no shower shoes; dirty showers; cold water that did not

function properly; and smaller food portions); Mahase v. City of New York, No. 96 CV 6105,

2000 WL 263742, at *6 (E.D.N.Y. Jan. 5, 2000) (noting that “short-term confinement under

unsanitary or uncomfortable conditions, without more, typically does not amount to a

constitutional violation”). Because the plaintiff has not asserted facts to meet the objective

element, his Eighth Amendment claim fails. The allegation that Lieutenant Arzt violated the


                                                  50
          Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 51 of 84



plaintiff’s Eighth Amendment rights by subjecting him to placement in an unsanitary cell for at

most a day is dismissed. See 28 U.S.C. § 1915A(b)(1).

                       b.     Lack of Programs, Activities, and Job Opportunities
                              Limits on Showers, Commissary Spending, and
                              Retention of Personal Property Items

       The plaintiff alleges that during his confinement on AS, he could not participate in social

or educational programs or social or recreational activities; he was not permitted to hold a prison

job, purchase certain items at the commissary, or spend more than $25.00 during each

commissary visit; and he could not retain all items of his personal property in his cell. Compl. ¶

125(c) – (g), (v) – (w), (aa). Those property items included his: hardcover books, footwear,

pillow, television, hot pot, video games, fan, beard trimmer, and electric razor.8 Id., ¶ 130.

Because he could not keep his television in his cell, he had no access to the news or “cultural

issues.” Id. ¶ 125(cc). In addition, prison officials limited his showers to three per week. Id. ¶

125(w).

       These restrictions or limitations imposed on the plaintiff for approximately nine months

do not constitute deprivations of the plaintiff’s basic life necessities. See Pagan v. Dougherty,



       8
         Although the plaintiff describes this condition as a deprivation of property items, he
does not allege that those items of property were lost or stolen or that he would not receive those
items back after his release from AS. Thus, the court does not construe this allegation as a claim
of a deprivation of the plaintiff’s items of property in violation of the Due Process Clause of
the Fourteenth Amendment. Even if the court were to construe the complaint to assert
a Fourteenth Amendment claim of permanent loss or destruction of property, “[a] prisoner may
challenge the deprivation of property in a § 1983 action only if the State provides no adequate
post-deprivation remedy.” Edwards v. Erfe, 588 F. App'x. 79 (2d Cir. 2015) (citing Hudson v.
Palmer, 468 U.S. 517, 533 (1984)). Connecticut provides inmates with a remedy for lost or
destroyed property. See State of Connecticut Department of Correction Administrative Directive
9.6(16) (Aug. 15, 2013) (available on the Department of Correction’s website under Directives
and Policies at: https://portal.ct.gov/DOC/AD/AD-Chapter-9); Connecticut General Statutes § 4–
141 et seq.
                                                  51
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 52 of 84



No. 3:18-CV-1668 (VLB), 2019 WL 2616975, at *6-7 (D. Conn. June 26, 2019) (deprivation of

phone privileges, visits from friends and family, eligibility for parole, and access to educational

and vocational services as well as a limitation on showers to three per week during inmate’s

confinement on administrative segregation for two years did not state claim of unconstitutional

conditions of confinement under Eighth Amendment); Bernier v. Sweet, No. 15-CV-209 (RJA)

(HBS), 2018 WL 1047103, at *3 (W.D.N.Y. Feb. 26, 2018) (normal conditions of segregation

permitting only two showers per week did not constitute sufficient deprivation under Eighth

Amendment); Vega v. Rell, No. 09-CV-0737, 2011 WL 2471295, at *25 (D. Conn. June 21,

2011) (It is well established that “[i]nmates have no constitutional right to purchase items from

the prison commissary”) (citing cases); Gill v. Mooney, 824 F.2d 192, 194 (2d Cir. 1987)

(finding no constitutional right to a job in the absence of underlying state law mandating jobs for

prisoners); Manley v. Bronson, 657 F. Supp. 832 (D. Conn. 1987); Banks v. Norton, 346 F. Supp.

917, 921 (D. Conn. 1972) (noting that an inmate has no right to a particular job in a correctional

institution); State of Connecticut Department of Correction Administrative Directive 10.1(4)A

(“No inmate shall have entitlement or a legitimate expectation to any work, programmatic or

educational assignment or compensation therefor,” with certain exceptions not here relevant).9

Thus, these deprivations do not meet the objective component of an Eighth Amendment

conditions claim.



       9
         The Court takes judicial notice of State of Connecticut Department of Correction
Administrative Directive 10.1 (effective as of October 22, 2015), available on the Department of
Correction’s website under Directives and Policies at: https://portal.ct.gov/DOC/AD/AD-
Chapter-10. See Nicholson v. Murphy, No. 3:02-cv-1815 (MRK), 2003 WL 22909876, at *7 n.2
(D. Conn. Sept. 19, 2003) (taking judicial notice of Administrative Directives as “written
guidelines, promulgated pursuant to Connecticut General Statutes § 18–81, establishing the
parameters of operation for Connecticut correctional facilities.”) (citation omitted).
                                                52
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 53 of 84



       Accordingly, the allegations that the plaintiff had no access to programs, activities, a job,

certain personal property items and experienced limitations on showers and commissary

purchases and spending do not state a claim under the Eighth Amendment. This Eighth

Amendment conditions claim that is asserted against Commissioner Semple, Deputy

Commissioner Rinaldi, District Administrator Quiros, Warden Mulligan, and Captain Robles is

dismissed. See 28 U.S.C. § 1915A(b)(1).

                       c.      Visitation and Telephone Calls

       The plaintiff alleges that due to his placement on AS, Warden Mulligan and Captain

Robles restricted the number of telephone calls that he could make and visits that he could

participate in with family members. The plaintiff was limited to one fifteen-minute social

telephone call per week, and one thirty-minute visit with an immediate family member per week.

Id. ¶ 125(aa). The plaintiff states, however, that he did not have any visitors during his

confinement at Northern because Warden Mulligan and Captain Robles refused to “approve his

immediate family members.” Compl. ¶ 125(aa). Thus, he was unable to associate with members

of his family.

       An inmate has no Eighth Amendment right to visitation or to make social telephone calls.

See Overton v. Bazzetta, 539 U.S. 126, 136-37 (2003) (disciplinary regulation that subjected

some inmates to ban of at least two years on all visitation, including non-contact visits, exclusive

of clergy and attorneys, did not violate the Eighth Amendment, though some more permanent or

arbitrary ban might); Caldwell v. Goord, No. 09-CV-00945 SR, 2013 WL 1289410, at *5

(W.D.N.Y. Mar. 27, 2013) (“[T]he Court also notes that denial of visitation for a limited time




                                                 53
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 54 of 84



does not amount to the sort of wanton infliction of pain prohibited by the Eighth Amendment.”)

(citations omitted); Riddick v. Arnone, No. 3:11cv631(SRU), 2012 WL 2716355, at *3, 6 (D.

Conn. July, 2012) (dismissing claim that prison officials denied Plaintiff access to telephone on

ground that inmates do not have a “constitutional right to unrestricted telephone use” and

Plaintiff did not allege that he was barred from communicating through mail during period when

he could not use telephone); Marrero v. Weir, No. 3:13-cv-0028, 2014 WL 4799228 (D. Conn.

Sept. 26, 2014) (no Eighth Amendment violation where plaintiff's phone privileges and all visits

from his mother were suspended indefinitely as a disciplinary measure); Henry v. Davis, No. 10

Civ. 7575(PAC)(JLC), 2011 WL 5006831, at *2 (S.D.N.Y. Oct. 20, 2011) (telephone use

restrictions do not impinge on a prisoner's constitutional rights where an inmate has alternate

means of communication); Griffin v. Cleaver, No. 3:03-cv-1029 (DJS)(TPS), 2005 WL 1200532,

at *6 (D. Conn. May 18, 2005) (inmate had “no constitutional right to telephone use, social visits

and commissary privileges”). Nor does the plaintiff allege that the limitations on telephone calls

and visits deprived him of a life necessity. The allegation that Warden Mulligan, Captain

Robles, Commissioner Semple, Deputy Commissioner Rinaldi, and District Administrator

Quiros limited the plaintiff’s access to social telephone calls and visits fails to state a claim under

the Eighth Amendment and is dismissed. See 28 U.S.C. § 1915A(b)(1).

       The plaintiff’s allegations may also be construed to assert a First Amendment right of

association claim related to the refusal of Warden Mulligan, Captain Robles, Commissioner

Semple, Deputy Commissioner Rinaldi, and District Administrator Quiros to approve any of his

family members as individuals who could visit him at Northern. See Compl. ¶ 125(aa). The

court concludes, however, that Warden Mulligan, Captain Robles, Commissioner Semple,


                                                  54
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 55 of 84



Deputy Commissioner Rinaldi, and District Administrator Quiros are entitled to qualified

immunity on the ground that the plaintiff did not have a clearly established constitutional right to

in-person visits with his family during his confinement at Northern.

        “Qualified immunity shields government officials from civil damages liability unless the

official violated a statutory or constitutional right that was clearly established at the time of the

challenged conduct.” Reichle v. Howards, 566 U.S. 658, 663 (2012). “To be clearly established,

a right must be sufficiently clear that every reasonable official would have understood that what

he is doing violates that right.” Id. at 664 (citations, brackets and internal quotation marks

omitted). Although there need not be “a case directly on point for a right to be clearly

established, existing precedent must have placed the statutory or constitutional question beyond

debate.” White v. Pauly, 137 S. Ct. 548, 551 (2017) (internal quotation marks and citation

omitted).

        In Overton, the Supreme Court considered the existence of an inmate's First Amendment

right to visitation but declined “to explore or define the ... right of association at any length or

determine the extent to which it survives incarceration....” 539 U.S. at 132. Nor has any Second

Circuit case clearly established an inmate’s right to visitation arising from the First Amendment.

See Malave v. Weir, 750 F. App'x 65, 67 (2d Cir. 2019) (summary order) (acknowledging that

“Overton did not consider whether there is a First Amendment right to visitation in prison. . . .”

and that “[c]ases in this circuit also have not clearly established a right to spousal visitation in

prison.”); Mills v. Fischer, 497 F. App'x 114, 116 (2d Cir.2012) (summary order) (“assuming

[without deciding] that inmates and their families have a right to visitation protected by the First

Amendment”).


                                                  55
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 56 of 84



       Thus, an inmate's First Amendment right to association through visitation with family

members was not clearly established during the plaintiff’s confinement at Northern in 2016 and

2017 for the purposes of a damages claim against Warden Mulligan and Captain Robles under §

1983. The court has dismissed all requests for declaratory and injunctive relief. Accordingly, to

the extent that the plaintiff asserts a First Amendment right to association claim arising from the

restrictions placed on his visitation with immediate family members during his confinement at

Northern in 2016 and 2017, qualified immunity bars that claim and the claim is dismissed. See

28 U.S.C. § 1915A(b)(1).

                       d.      Access to Libraries and Reading Materials

       The plaintiff suggests that both a general library and a law library existed at Northern

during his confinement on AS and that he did not have access to either library or reading

materials. Compl. ¶ 125(t) – (u). Neither the denial of access to reading materials that might

have been available in a general library at Northern, or the denial of access to a law library at

Northern, state a deprivation of a life necessity. Thus, any Eighth Amendment claim regarding

lack of access to libraries or reading materials is dismissed. See 28 U.S.C. § 1915A(b)(1).

       The plaintiff does not allege that his lack of access to the law library interfered with his

access to the courts. The plaintiff asserts no allegations related to any interference with his

attempt to pursue a legal claim or file a lawsuit while he was confined at Northern in 2017. In

fact, on February 15, 2017, Attorney Cannatelli filed a civil rights complaint on behalf of the

plaintiff and a number of other inmates. See Baltas, et al. v. Chapdelaine, et al., Case No.

3:17cv242(RNC). Thus, the plaintiff has not alleged that he suffered an actual injury due to lack

of access to a law library. The allegation that the plaintiff could not visit or use law library


                                                  56
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 57 of 84



during his confinement at Northern in 2017 fails to state a claim of denial of access to the courts

under the First Amendment and is dismissed. See 28 U.S.C. § 1915A(b)(1).

                       e.      Sexual Harassment

       The plaintiff alleges that in January 2017, he was subjected to verbal taunts and sexually

suggestive comments when officers escorted him to the shower in his boxer shorts. Compl. ¶

135. The plaintiff also asserts that in February 2017, unnamed correctional officers and Captain

Robles subjected him to sexual harassment by placing Inmate Blair, who was known to engage

in masturbation in the presence of other inmates and staff members, in a fenced recreation cage

adjacent to the fenced recreation cage in which he was confined. Id. ¶¶ 157-62. On multiple

days, Inmate Blair exposed his genitals and engaged in masturbation. At some point, in February

2017, the plaintiff chose not to participate in recreation to avoid his exposure to the sexual

exploits of Inmate Blair. The plaintiff asserts a claim of sexual harassment under the Eighth

Amendment.

       In Boddie v. Schnieder, 105 F.3d 857 (2d Cir. 1997), the Second Circuit acknowledged

that physical “sexual abuse” of a prisoner by a correctional officer “may constitute serious harm

inflicted by an officer with a sufficiently culpable state of mind” in violation of a prisoner’s

Eighth Amendment right to be free from cruel and unusual punishment. Id. at 861. In Crawford

v. Cuomo, 796 F.3d 252 (2d Cir. 2015), the Second Circuit clarified the Eighth Amendment

excessive force standard that must be applied to a claim of sexual abuse of an inmate by a prison

official and held that in view of the changing standards of human decency, an inmate may state a

claim for deliberate indifference if “[a] corrections officer’s intentional contact with an inmate’s




                                                 57
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 58 of 84



genitalia or other intimate area ... serves no penological purpose and is undertaken with the intent

to gratify the officer’s sexual desire or humiliate the inmate[.]” Id. at 257.

       There are no allegations that the plaintiff was confined in the same recreation cage with

Inmate Blair or that the plaintiff could not turn or look away from the sexual behavior of Inmate

Blair. Nor has the plaintiff alleged that any defendant or inmate subjected him to physical sexual

abuse either in connection with the taunts or comments made in response to his being escorted to

the shower in only his boxer shorts or in connection with his placement in a recreation cage near

Inmate Blair. Allegations of verbal sexual harassment or comments do not state a claim under

the Eighth Amendment. See Trowell v. Theodarakis, No. 3:18CV446(MPS), 2018 WL 3233140,

at *3 (D. Conn. July 2, 2018) (allegation that correctional officer had called the plaintiff

“derogatory names based on [plaintiff’s] sexual orientation” did not state claim of sexual abuse

under Eighth Amendment); Keaton v. Ponte, No. 16 CIV. 3063 (KPF), 2017 WL 3382314, at

*10 (S.D.N.Y. Aug. 4, 2017) (dismissing prisoner’s Eighth Amendment claims of sexual abuse

against female corrections officers where there was no “illicit physical contact between a

corrections officer and an inmate” and the corrections officers' alleged “verbal harassment,”

encouraging the inmate to use the shower, watching him shower, and making sexual gestures

with lipsticks and tongues, “without more, [were] not actionable” as cruel and unusual

punishment in violation of the Eight Amendment); Jones v. Harris, 665 F. Supp. 2d 384, 396

(S.D.N.Y. 2009) (“verbal sexual harassment of a prisoner, without physical contact, does not

violate the Eighth Amendment”) (collecting cases). Neither the plaintiff’s allegations regarding

sexually suggestive comments made by other inmates and staff members, none of whom are

identified by name or listed as defendants, when viewing him in his boxer shorts, nor the


                                                 58
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 59 of 84



allegations regarding his placement in a separate, fenced, recreation cage that was near another

inmate who chose to engage in sexual behavior, state an Eighth Amendment claim of sexual

abuse under Crawford. Thus, the Eighth Amendment claims of sexual harassment are dismissed.

See 28 U.S.C. § 1915A(b)(1).

                       f.      Good Time Credit

       The plaintiff alleges that he was unable to earn good time credit during his confinement

on AS. Compl. ¶ 125(gg). The Second Circuit has held that prisoners in Connecticut have no

liberty interest in earning good time credits. See Abed v. Armstrong, 209 F.3d 63, 66–67 (2d

Cir.2000) (“Although inmates have a liberty interest in good time credit they have already

earned, no such interest has been recognized in the opportunity to earn good time credit where,

as here, prison officials have discretion to determine whether an inmate or class of inmates is

eligible to earn good time credit.”); Joyce v. Hanney, 3:05CV1477 (WWE), 2009 WL 563633, at

*6 (D. Conn. Mar. 4, 2009) (“Connecticut courts have held that a liberty interest is created only

when an inmate loses previously earned good time credit; the loss of the ability to earn good time

credit in the future does not create a liberty interest.”). Nor did the lack of an opportunity to earn

good time credit deprive the plaintiff of a basic human need. Accordingly, the plaintiff’s claim

that he could not earn good time credit during his confinement on AS does not state a claim of a

violation of his Eighth or Fourteenth Amendment rights and is dismissed. See 28 U.S.C. §

1915A(b)(1).




                                                 59
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 60 of 84



                       g.      Isolation, Excessive Noise, Lack of Sleep, Extreme Cell
                               Temperatures, Unsanitary Conditions; Lack of
                               Exercise, Outdoor Clothing, and Nutritional Meals;
                               Inadequate Ventilation; Placement in Restraints When
                               Leaving Cell and Showering

       The plaintiff alleges that he was subjected to a number of conditions of confinement that

did deprive him of basic human needs. He states that he was confined in his cell twenty-three

hours a day and that the isolation from other inmates as well as the deprivation of visual stimuli

caused him to experience extreme anxiety, stress, depression, and sleep deprivation. Compl. ¶¶

125(a) – (b),(i),(j); 153. In addition, he suffered sleep deprivation due to his exposure to constant

screaming and banging by other inmates and staff members. Id. ¶ 125(k)(ee). At times, he

experienced either extremely hot or extremely cold temperatures. Id. ¶ 125(m). He could not

engage in meaningful exercise either in his cell or out in the recreation cage. Id. ¶ 125(l). The

ventilation system was not operational and/or the air filters were not changed on a regular basis,

the toilets and the sinks were on timers which limited the number of times each could be used

every half an hour, and the toilets also did not flush properly which caused waste water in the

toilets to flow back and forth between adjacent cells. Id. ¶ 125(n) – (p). Staff members served

the plaintiff’s meals to him in his cell from unsanitary food carts. Id. ¶ 125(q) - (r). The meals

did not meet his nutritional or caloric needs. Id. ¶ 125(s). Staff members placed the plaintiff in

handcuffs, leg irons and a tether chain every time he left his cell and failed to provide him with a

hat, coat, or gloves during outdoor recreation when it was cold. Id. ¶ 125(x) - (z). Staff

members strip-searched the plaintiff at his cell, placed him in restraints, and escorted him from

his cell to the shower with nothing on but boxer shorts, and did not remove the restraints when

the plaintiff showered. Id. ¶¶ 125(x) – (y).


                                                 60
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 61 of 84



       The court concludes that the plaintiff has plausibly alleged that these conditions either

subjected him to deprivations of basic human needs such as food, clothing, sanitation, exercise,

sleep, adequate shelter or warmth or exposed him to a substantial risk or harm to his health or

safety. Accordingly, the allegations that the conditions described in paragraph 125(a) – (b), (i) –

(s), (x) – (z), (ee) of the complaint violated the plaintiff’s rights under the Eighth Amendment

will proceed against Commissioner Semple, Deputy Commissioner Rinaldi, District

Administrator Quiros, Warden Mulligan, and Captain Robles in their individual capacities.

                       h.      Religious Services

       The plaintiff alleges that he could not attend congregate religious services or engage in

the meaningful practice of his Native American religion during his nine-month confinement in

AS. Id. ¶ 125(h). Although the plaintiff includes this allegation in his description of restrictive

conditions of confinement, the court construes it as a claim that the prohibition against

congregate religious services substantially burdened his sincerely held Native American religious

beliefs and practices in violation of the First Amendment. See Holland, 758 F.3d at 220

(assuming without deciding that “a “prisoner must show at the threshold that the disputed

conduct substantially burdens his sincerely held religious beliefs” to state a First Amendment

free exercise claim) (citations omitted). The court will permit the claim that Warden Mulligan,

Captain Robles, Commissioner Semple, Deputy Commissioner Rinaldi, and District

Administrator Quiros violated the plaintiff’s right to practice or exercise his religious beliefs

during his confinement in AS to proceed for further development of the record.

               7.      Fourteenth Amendment - Due Process
                       Administrative Segregation Placement and Reviews

       The plaintiff contends that Commissioner Semple, Deputy Commissioner Rinaldi,

                                                 61
          Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 62 of 84



District Administrator Quiros, OCPM Director Maiga, Warden Falcone, Counselor Supervisor

Tugie, and Dr. Pieri failed to provide him with procedural due process in connection with the AS

placement hearing held on December 30, 2016 and the decision made on January 10, 2017 to

place him on AS. The plaintiff also contends that Commissioner Semple, Deputy Commissioner

Rinaldi, District Administrator Quiros, OCPM Director Maiga, Warden Mulligan, and Captain

Robles neglected to afford him periodic reviews of his continued placement on AS for nine

months.

       The plaintiff generally asserts that the conduct of Commissioner Semple, Deputy

Commissioner Rinaldi, District Administrator Quiros, OCPM Director Maiga, Warden Mulligan,

Captain Robles, Warden Falcone, Counselor Supervisor Tugie, and Dr. Pieri constituted

violations of his rights under the First, Eighth, and Fourteenth Amendments. Compl. ¶¶ 295,

298. There are no facts to support plausible claims under either the First or the Eighth

Amendments in connection with the AS placement hearing that was held in December 2016, the

placement decision made in January 2017, or the lack of periodic reviews from January 2017 to

September 2017. Thus, the First and Eighth Amendment claims are dismissed. See 28 U.S.C. §

1915A(b)(1).

       The Fourteenth Amendment’s Due Process Clause “protects persons against deprivations

of life, liberty, or property.” U.S Const. amend. XIV. “Liberty interests protected by the

Fourteenth Amendment may arise from two sources -- the Due Process Clause itself and the laws

of the States.” Hewitt v. Helms, 459 U.S. 460, 466 (1983). The standard analysis for a claim of

a violation of procedural due process “proceeds in two steps: We first ask whether there exists a

liberty or property interest of which a person has been deprived, and if so we ask whether the


                                                62
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 63 of 84



procedures followed by the State were constitutionally sufficient.” Swarthout v. Cooke, 562 U.S.

216, 219 (2011) (per curiam).

        In Sandin v. Conner, 515 U.S. 472 (1995), the Supreme Court recognized that “States

may under certain circumstances create liberty interests which are protected by the Due Process

Clause.” Id. at 483-84. A plaintiff has a protected liberty interest only if the state created such an

interest in a statute or regulation and the deprivation of that interest caused him to suffer an

atypical and significant hardship. See Tellier v. Fields, 280 F.3d 69, 80-81 (2d Cir. 2000).

        In Wilkinson v. Austin, 545 U.S. 209 (2005), the Supreme Court applied

the Sandin analysis to a due process claim asserted by inmates who had been classified for

placement in a high security state prison for safety and security, rather than disciplinary

reasons. See id. at 223. The Court concluded that the restrictive nature of the conditions in the

high security facility coupled with the fact that the inmates' confinement under those conditions

was indefinite “impose[d] an atypical and significant hardship” on the inmates and gave “rise to

a liberty interest in their avoidance.” Id. at 223-24.

        The plaintiff alleges that he remained on AS from January 10, 2017 until the end of

September 2017. The court concludes that the restrictive conditions under which the plaintiff

was confined on AS for approximately nine months were sufficiently atypical and/or significant

as compared to the basic conditions of prison life to give rise to a liberty interest in their

avoidance. See Palmer v. Richards, 364 F.3d 60, 64 (2d Cir. 2004) (holding that “in determining

whether [an inmate] endured an atypical and significant hardship” a district court should

consider the duration of the inmate’s confinement in segregation and “the extent to which the

conditions [in] ... segregation differ from other routine ... conditions” in general population.)


                                                  63
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 64 of 84



(internal quotation marks and citation omitted).

       In Hewitt, the Supreme Court held that prior to placing an inmate on administrative

confinement, he “must merely receive some notice of the charges against him and an opportunity

to present his views [either orally or in writing] to the prison official charged with deciding

whether to transfer him to administrative segregation.” 459 U.S. at 476. As long as these two

requirements are met, the non-adversary proceeding is held “within a reasonable time following

the inmate’s transfer” to administrative segregation, “and the decisionmaker reviews the charges

and then-available evidence against the prisoner, the Due Process Clause is satisfied.” Id. & n.8.

                       a.      AS Placement Hearing and Placement Decision

       There are no facts to suggest that Dr. Pieri, Warden Falcone, or District Administrator

Quiros were present for or involved in the AS placement hearing on December 30, 2016 or the

decision made on January 10, 2017, to place the plaintiff on AS. Thus, the court concludes that

the plaintiff has not alleged that Dr. Pieri, Warden Falcone, or District Administrator Quiros,

violated his due process rights in connection with the AS placement hearing or the decision by

OCPM Director Maiga to authorize his placement on AS. The Fourteenth Amendment

procedural due process claim asserted against Dr. Pieri, Warden Falcone, and Administrator

Quiros are dismissed. See 28 U.S.C. § 1915A(b)(1).

       The plaintiff acknowledges that on December 27, 2016, he received notice of the AS

hearing and that an advisor was appointed to assist him in preparing for the hearing. The

plaintiff alleges that Attorney Cannetelli contacted Commissioner Semple before the hearing

regarding his advisor’s alleged failure to arrange for him to view the video footage of the

incident that precipitated his consideration for AS placement or to secure witness statements.


                                                   64
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 65 of 84



       The plaintiff appeared and made an oral statement at the AS hearing held on December

30, 2016. He also submitted a written statement to Counselor Supervisor Tugie. When the

plaintiff mentioned that he had been unable to secure statements from two witnesses, Counselor

Supervisor Tugie directed the plaintiff’s advisor to submit the witness statements identified by

the plaintiff. On January 10, 2017, Counselor Tugie issued her decision recommending that the

plaintiff not be placed on AS. There are no allegations that Commissioner Semple was present

for the hearing or involved in Counselor Tugie’s decision issued after the hearing. The plaintiff

has failed to assert facts to state a claim that Counselor Supervisor Tugie or Commissioner

Semple violated his procedural due process rights in connection with the AS hearing itself or in

connection with the decision not to recommend his placement on AS. The Fourteenth

Amendment due process claim asserted against Counselor Supervisor Tugie and Commissioner

Semple is dismissed. See 28 U.S.C. § 1915A(b)(1).

         The plaintiff alleges that the decision by OCPM Director Maiga not to accept the

recommendation of Counselor Supervisor Tugie and to authorize his placement on AS was

arbitrary because it was not supported by sufficient evidence and that Deputy Commissioner

Rinaldi improperly approved the decision of OCPM Director Maiga.

       Once prison officials have provided an inmate with notice of the charges and he has had

an opportunity to present his views to the hearing officer or official, the final decision as to

whether segregation is justified may rest on “‘purely subjective evaluations and on predictions of

future behavior.’” Proctor v. LeClaire, 846 F.3d 597, 609 (2d Cir. 2017) (quoting Hewitt, 459

U.S. at 474). The plaintiff has alleged that prison officials provided him with notice of the basis

for the recommendation that he be placed on AS and that that he had an opportunity to be heard


                                                  65
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 66 of 84



both orally and in writing regarding the request for AS placement.

       Under Hewitt, the decision to place an inmate on administrative segregation must be

based on “some evidence.” See Superintendent v. Hill, 472 U.S. 445, 454 (1985)(procedural due

process requires that the decision to revoke good time credits in connection with prison

disciplinary hearing be “supported by some evidence in the record”); Taylor v. Rodriguez, 238

F.3d 188, 194 (2d Cir. 2001) (holding that a prisoner facing confinement in close custody must

be provided with a meaningful notice of the basis for the decision as well as a decision that is

based upon “some evidence.”)(quoting Hill, 472 U.S. at 455–56); Davis v. Barrett, No. 02-CV-

0545 SR, 2011 WL 2421109, at *3 (W.D.N.Y. June 13, 2011) (“In accordance with the standards

for such a hearing, the Court must find “some evidence” in the record that could support the

hearing officer's conclusion that placement in administrative segregation was

warranted.”)(citation omitted). The determination of whether the standard of “some evidence”

has been met, “does not require examination of the entire record, independent assessment of the

credibility of witnesses, or weighing of the evidence. Instead the relevant question is whether

there is any evidence in the record that could support the conclusion reached by the disciplinary

board.” Hill, 472 U.S. at 455–56.

       Administrative Directive 9.2(12)(C), Assignment to Overall Risk Level 5/Administrative

Segregation, provides that a prison official may consider raising an inmate’s risk level to 5 and

placing an inmate on Administrative Segregation “when any totality of facts, information or

circumstances which indicates an immediate threat to safety and/or security of the public, staff or

other inmates.” See Compl., Ex. K, at 152. OCPM Director Maiga’s decision not to follow the

recommendation of Counselor Supervisor Tugie and to authorize his placement on AS was based


                                                66
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 67 of 84



on the plaintiff’s involvement in multiple incidents that had impacted the operation of various

facilities as well as the safety and security of those facilities. See id., Ex. J, at 140-41. The

decision was supported by the following evidence: the incident that had occurred at Garner on

December 13, 2016 during which the plaintiff concedes that he threatened to make a shank and

stab an officer in the neck, his refusal to exit his cell to be placed in the restrictive housing unit,

his actions in barricading his cell door which necessitated the use of a cell extraction team; the

threats made during his confinement at Garner to take whatever action might be necessary to get

himself transferred from Garner to Cheshire; the fact that he had already been placed on high

security status due to a journal having been found in his possession which included a formula of

how to make a bomb; and his assault on an inmate in 2014 using a sharpened piece of metal. See

Compl. ¶ 59-62; Exs. A & B, at 83-87; Ex. J, at 140-41. Thus, some evidence supported OCPM

Director Maiga’s decision to authorize the plaintiff’s placement on AS and Deputy

Commissioner Rinaldi’s decision to uphold that authorization. The Fourteenth Amendment

procedural due process claim asserted against OCPM Director Maiga and Deputy Commissioner

Rinaldi is dismissed. See 28 U.S.C. § 1915A(b)(1).

                        b.      Periodic Reviews

        In Hewitt, the Supreme Court held that “prison officials must engage in some sort of

periodic review of the confinement of [an] ... inmate[s]” placed on administrative segregation or

detention to ascertain “whether [the inmate] remains a security risk.” 459 U.S. at 477 n.9. These

reviews are necessary to ensure that prison officials are not using “administrative segregation ...

as a pretext for indefinite confinement of an inmate.” Id. The Second Circuit has observed

that periodic reviews of an inmate’s placement in administrative segregation are “flexible and


                                                   67
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 68 of 84



may be based on ‘a wide range of administrative considerations,’ including but not limited to

observations of the inmate in Ad[ministrative] Seg, ‘general knowledge of prison conditions,’

misconduct charges, ongoing tensions in the prison, and any ongoing investigations.” Proctor,

846 F.3d at 609 (quoting Hewitt, 459 U.S. at 477 n.9).

       The plaintiff alleges that in January 2017, he spoke to Warden Mulligan and Captain

Robles about the fact that no reviews had been conducted of his placement on AS. Compl. ¶¶

142-45. Both Mulligan and Robles indicated that the reviews were meaningless because he was

required to remain on AC for at least ten months. Id ¶ 145. The plaintiff claims that Attorney

Cannatelli sent letters to Commissioner Semple regarding the conditions of confinement at

Northern and his initial and continued placement on AS placement and that Director of OCPM

responded to the letters regarding his continued placement on AS. The court concludes that the

plaintiff has stated a plausible Fourteenth Amendment procedural due process claim relating to

his long-term confinement on AS without meaningful, periodic reviews. This claim will proceed

against Commissioner Semple, OCPM Director Maiga, District Administrator Quiros, Warden

Mulligan, Captain Robles, and Deputy Commissioner Rinaldi in their individual capacities.

               8.     First and Fourteenth Amendments - Grievances

       The plaintiff claims that on January 31, 2017, a grievance coordinator returned the

grievance that he had filed regarding the conduct of Lieutenant Arzt and Nurse Hill with an

instruction to refile it. Id ¶ 151. When the plaintiff refiled the grievance, Warden Mulligan

rejected it as untimely. Id. On March 24, 2107, Warden Mulligan placed the plaintiff on

grievance restriction. Id ¶ 172. The plaintiff claims that Warden Mulligan interfered with his




                                                68
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 69 of 84



ability to file grievances under State of Connecticut Department of Correction Administrative

Directive 9.6.

       The Second Circuit has held that neither state directives nor “state statutes ... create

federally protected due process entitlements to specific state-mandated procedures.” Holcomb

v. Lykens, 337 F.3d 217, 224 (2d Cir. 2003). Thus, allegations that a prison official violated the

procedures set forth in a state’s administrative remedy program that is applicable to prisoner

grievances do not state a claim of a violation of an inmate’s constitutional rights. See Swift v.

Tweddell, 582 F. Supp. 2d 437, 445–46 (W.D.N.Y. 2008) (“It is well established [ ] that

inmate grievances procedures are undertaken voluntarily by the states, that they are not

constitutionally required, and accordingly that a failure to process, investigate or respond to a

prisoner’s grievances does not in itself give rise to a constitutional claim.”) (collecting

cases); Fernandez v. Armstrong, 2005 WL 733664, at *9 (D. Conn. Mar. 30, 2005) (“This

district has previously held that failure of a correctional official to comply with the institutional

grievance procedures [set forth in Administrative Directive 9.6] is not cognizable in an action

filed pursuant to 42 U.S.C. § 1983, unless the action caused the denial of a constitutionally or

federally protected right.”). In addition, “prisoners do not have a due process right to a thorough

investigation of grievances.” Tafari v. McCarthy, 714 F. Supp. 2d 317, 347 (N.D.N.Y. 2010)

(citing Torres v. Mazzuca, 246 F. Supp. 2d 334, 341–42 (S.D.N.Y. 2003) (“The corrections

officers' failure to properly address [plaintiff’s] grievances by conducting a thorough

investigation to his satisfaction does not create a cause of action for denial of due process

because [plaintiff] was not deprived of a protected liberty interest.”)).

       The plaintiff’s allegation that Warden Mulligan failed to properly process his grievance


                                                  69
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 70 of 84



regarding the conduct of Lieutenant Arzt and Nurse Hill in accordance with the Administrative

Directive 9.6 by rejecting it as untimely does not rise to the level of a due process violation under

the Fourteenth Amendment. See Brown v. Graham, 470 F. App'x 11, 13 (2d Cir. 2012)

(“Brown’s argument that he has a federally-protected liberty interest in the state’s compliance

with its own prison grievance procedures is meritless.”). Furthermore, the plaintiff has not

alleged that the rejection of his grievance by Warden Mulligan or his placement on grievance

restriction in March 2017, interfered with his right to petition the government for redress of

grievances under the First Amendment. The fact that the plaintiff may not have been able to

completely or properly exhaust all available grievance procedures did not preclude him from

seeking redress for his claims against Lieutenant Arzt or Nurse Hill or any other claim regarding

conditions at Northern in this court. See 42 U.S. § 1997e(a) (requiring prisoners to

exhaust administrative remedies only to the extent that the remedies are available); Baltas v.

Rivera, No. 3:19-CV-1043 (MPS), 2019 WL 3944435, at *10–11 (D. Conn. Aug. 21, 2019) (“If

prison officials ʽthwart inmates from taking advantage of a grievance process through

machination, misrepresentation, or intimidation’ the grievance procedure would be unavailable

and the inmate would be able to proceed to federal court.”) (quoting Ross v. Blake, 136 S. Ct.

1850, 1859 (2016)). The First Amendment redress of grievances claim and Fourteenth

Amendment due process claim related to the processing of grievances and placement of the

plaintiff on grievance restriction status by Warden Mulligan are dismissed. See 28 U.S.C. §

1915A(b)(1).

               9.      Fourteenth Amendment - Equal Protection – Restrictive Conditions

       The plaintiff alleges that the conditions to which he was exposed during his confinement


                                                 70
         Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 71 of 84



on AS at Northern in 2017 were more restrictive than the conditions to which, other inmates at

Northern who were similarly situated to him, were exposed. He identifies these similarly

situated inmates as Level 5 prisoners who had been placed on Special Needs Management Status

or Level 5 inmates who had been placed on Special Circumstances Status. Compl. ¶¶ 127, 301,

303. He contends that Warden Mulligan, Captain Robles, Commissioner Semple, and Deputy

Commissioner Rinaldi violated his rights under the Equal Protection Clause of the Fourteenth

Amendment by confining him under more restrictive conditions than the conditions to which

other Level 5 inmates were confined.

        The plaintiff has not alleged that the defendants treated him differently or discriminated

against him because of his membership in a protected class or based on some suspect

classification. See Lee v. Governor of State of New York, 87 F.3d 55, 60 (2d Cir. 1996)

(“[P]risoners either in the aggregate or specified by offense are not a suspect class....”). Rather,

the plaintiff’s claim may be construed as a class of one equal protection challenge. See Engquist,

553 U.S. at 601 (Absent allegations to support “class-based” discrimination, an individual may

state an equal protection claim by alleging that he or she has been intentionally and “irrationally

singled out as a . . . class of one.”)

        Although the plaintiff compares himself to inmates who had been classified as special

needs inmates or former death row inmates who had been classified as special circumstances

inmates, he has not asserted facts from which the court could infer that the inmates classified to

either Special Needs Management Status or Special Circumstances Status were essentially

identical to him. See Ruston, 610 F.3d at 59 (A plausible class of one claim requires the plaintiff

to demonstrate an “extremely high degree of similarity” with the person to whom he or she is


                                                 71
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 72 of 84



comparing himself or herself.) (internal quotation marks and citation omitted); Hu, 927 F.3d at

92 (a class-of-one plaintiff must demonstrate the existence of a person who is “prima facie

identical” to him or her and who was treated differently) (internal quotation marks and citation

omitted). The facts in the complaint do not state a plausible class-based equal protection claim

or a plausible class of one equal protection claim relating to restrictive conditions of confinement

to which the plaintiff was exposed at Northern in 2016 and 2017 against either Warden Erfe,

District Administrator Quiros, Commissioner Semple, Deputy Commissioner Rinaldi, or District

Administrator Quiros. This Fourteenth Amendment equal protection claim is dismissed. See 28

U.S.C. § 1915A(b)(1).

                10.     Violation of PREA

        The plaintiff claims that Warden Mulligan denied his request to file a PREA claim

regarding the incidents involving Inmate Blair’s behavior in exposing himself and masturbating

during recreation. The plaintiff also claims that the practice of requiring him to walk to the

shower in only his boxer shorts violated the PREA and that both Warden Mulligan and Captain

Robles refused to investigate whether this practice violated the PREA.

        To the extent that the plaintiff alleges that Warden Mulligan, Captain Robles,

Commissioner Semple, and District Administrator Quiros either failed to follow the PREA by

refusing to investigate his allegations or violated his rights under the PREA, such allegations do

not state a claim of a violation of the plaintiff’s constitutionally or federally protected rights.

The PREA is intended to compile data and statistics concerning prison rape and to develop and

implement national standards for the detection, prevention, reduction, and punishment of prison

rape. See PREA, 42 U.S.C. §§ 30302-03, 30306-07 (formerly cited as §§ 15602-03, 15606-07)).


                                                  72
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 73 of 84



The Act includes no language that grants specific rights to inmates. See Gonzaga University v.

Doe, 563 U.S. 273, 279-80 (2002) (in the absence of “an ‘unambiguous’ intent to confer

individual rights,” such as a right to sue, courts will not imply such a right in a federal funding

provision). Consequently, courts within the Second Circuit have routinely held that there is no

private right of action for inmates to sue prison officials for non-compliance with the PREA.

See Brown v. Rose, No. 3:16-CV-00229 (JCH), 2018 WL 3637474, at *7 (D. Conn. July 31,

2018) (“Because the PREA does not create a private right of action for prisoners, Brown cannot

show that he was actually injured if Captain Cichetti prevented him from pursuing a PREA

claim.”) (collecting cases); Patterson v. Patterson, No. 1:16-CV-00844 EAW, 2017 WL

1383899, at *4 (W.D.N.Y. Apr. 14, 2017) (“[N]othing in the statute suggests that PREA

intended to establish a private cause of action for allegations of prison rape, and every court to

address the issue has determined that PREA cannot support such a cause of action by an

inmate.”) (internal quotation marks and citations omitted); Chinnici v. Edwards, No. 1:07-cv-

229, 2008 WL 3851294, at *3 (D. Vt. Aug. 12, 2008) (“[T]he PREA confers no private right of

action. The PREA is intended to address the problem of rape in prison, authorizes grant money,

and creates a commission to study the issue.”) (citation omitted).

       The allegations that Warden Mulligan, Captain Robles, Commissioner Semple, and

District Administrator Quiros failed to comply with or violated the PREA by refusing to permit

him to file a PREA claim or to investigate his claims of sexual harassment do not state a claim of

a violation of the plaintiff’s constitutionally or federally protected rights. Accordingly, any

claim asserted under the PREA is dismissed. See 28 U.S.C. § 1915A(b)(1).




                                                 73
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 74 of 84



               11.     Connecticut Constitution – Article First, Section Twenty

       Article First § 20 of the Connecticut Constitution provides that: “[n]o person shall be

denied equal protection of the law nor be subjected to segregation or discrimination in the

exercise or enjoyment of his or her civil or political rights because of religion, race, color,

ancestry, national origin, sex or physical or mental disability.” Art. I, § 20. The plaintiff asserts

two claims under this provision. First, he contends that in approving Warden Falcone’s request

that he be considered for placement on AS, District Administrator Quiros, and OCPM Director

Maiga discriminated against him on the basis of his ancestry in violation of Article First § 20 of

the Connecticut Constitution because they relied on a statement made by his father, in a

presentence investigation report, to conclude that he had influence with the Diablos Motorcycle

Club. Compl. ¶¶ 277-78; Ex. B, at 85-87. Second, the plaintiff contends that Commissioner

Semple, Deputy Commissioner Rinaldi, District Administrator Quiros, OCPM Director Maiga,

Warden Falcone, Counselor Supervisor Tugie, and Dr. Pieri violated his rights under Article

First § 20 of the Connecticut Constitution when they unlawfully authorized his placement on AS

in January 2017. See Compl. ¶ 295. In support of this claim, the plaintiff relies on the phrase in

Article First § 20, “nor be subjected to segregation.” Id.

       This court and the Connecticut Superior Court have routinely declined to recognize a

private right of action under Article First § 20 of the Connecticut Constitution. See, e.g., Richard

v. Strom, No. 3:18-CV-1451 (CSH), 2018 WL 6050898, at *8 (D. Conn. Nov. 19, 2018)

(concluding “[t]here is no established private right of action under the religious discrimination,

due process, or equal protection provisions (Article First §§ 3, 8, and 20)); Minto v. Dep't of

Mental Health & Addiction Servs., No. HHDCV176076730S, 2018 WL 710124, at *9 (Conn.


                                                  74
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 75 of 84



Super. Ct. Jan. 11, 2018) (“Connecticut courts have unanimously declined to recognize a private

cause of action under article first, § 20”); Doe v. Crowley v. Town of Enfield, No. 3:14 cv 01903

(MPS), 2015 WL 4162435, at *3 (D. Conn. July 9, 2015) (declining to recognize a private right

of action under Article First, §§ 8 and 20); Johnson v. State Dep't of Children & Families, No.

3:11cv996(WWE), 2012 WL 6049583, at *5 (D. Conn. Dec. 5, 2012) (“Court will join numerous

courts that have declined to recognize a private right of action pursuant to Article First, § 20”);

Silvera v. Connecticut Dep't of Corr., 726 F. Supp. 2d 183, 199 (D. Conn. 2010) (declining to

recognize a private right of action under, inter alia, Article First § 20).

       The court concludes that it would be inappropriate to exercise supplemental jurisdiction

over potential claims under the Connecticut constitution that raises new and undeveloped issues

under state law. See 28 U.S.C. § 1367(c)(1) (“The district courts may decline to exercise

supplemental jurisdiction over a claim” that “raises a novel or complex issue of State law”).

Accordingly, the court declines to exercise supplemental jurisdiction over the claim that Warden

Falcone, District Administrator Quiros, and OCPM Director Maiga discriminated against the

plaintiff on the basis of ancestry in violation of Article First, § 20 of the Connecticut Constitution

when they relied on a statement that the plaintiff’s father made to conclude that the plaintiff had

influence with a motorcycle gang and should be considered for placement on AS and the claim

that Commissioner Semple, Deputy Commissioner Rinaldi, District Administrator Quiros,

OCPM Director Maiga, Warden Falcone, Counselor Supervisor Tugie, and Dr. Pieri violated the

plaintiff’s rights under Article First, § 20 of the Connecticut Constitution when they unlawfully

authorized his placement on AS in January 2017. This claim is therefore dismissed without

prejudice.


                                                  75
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 76 of 84



        E.      Confinement - Cheshire - October 2017 and September-November 2018;
                Confinement - Hartford Correctional – September 2019;
                Confinement - Northern – September-October 2019

        The plaintiff asserts additional claims under the Eighth and Fourteenth Amendments

regarding his confinement at Cheshire in October 2017 and from September to November 2018,

his confinement at Hartford Correctional for three days in September 2019, and his confinement

at Northern from September to October 2019. The claims are asserted against fifteen defendants,

ten of whom were not involved in the incidents and conditions that occurred during the

plaintiff’s confinement at Cheshire and Garner in 2016 and at Northern from December 2016 to

September 2017. See Compl. ¶¶ 7-11, 179-264, 307-330.

        Federal Rule of Civil Procedure 20 permits joinder of multiple defendants in one action

only if “any right to relief is asserted against them jointly, severally, or in the alternative with

respect to or arising out of the same transaction, occurrence, or series of transactions and

occurrences, and any question of law or fact common to all defendants will arise in the action.”

Fed. R. Civ. P. 20(a)(2). The court approaches the determination of “[w]hat [might] constitute

the same transaction or occurrence . . . on a case by case basis.” Kehr ex rel. Kehr v. Yamaha

Motor Corp., U.S.A., 596 F. Supp. 2d 821, 826 (S.D.N.Y. 2008) (citation omitted). In

interpreting the terms transaction or occurrence as used in Rule 13(a), Fed. R. Civ. P., the Second

Circuit has observed that whether a counterclaim arises out of the same transaction as the

original claim depends upon an assessment of “the logical relationship between the claims” and a

determination of whether the “essential facts of the various claims are so logically connected that

considerations of judicial economy and fairness dictate that all the issues be resolved in one

lawsuit.” Harris v. Steinem, 571 F.2d 119, 123 (2d Cir. 1978) (citations omitted). The court


                                                  76
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 77 of 84



applies an analogous interpretation to the terms transaction or occurrence as used in Rule

20(a)(2).

       Rule 21 of the Federal Rules of Civil Procedure provides that a court “may sever any

claim against a party” pursuant to a motion filed by a party to the action or on its own. Fed. R.

Civ. P. 21. In exercising its discretion to decide whether to sever a claim, a court should weigh

the following factors: “(1) [do] the claims arise out of the same transaction or occurrence; (2)

[do] the claims present some common question of law or fact; (3) [would] settlement of the

claims or judicial economy be facilitated; (4) will prejudice [] be avoided; and (5) [will] different

witnesses and documentary proof [be] required for the separate claims.” Costello v. Home Depot

U.S.A., Inc., 888 F. Supp. 2d 258, 263–66 (D. Conn. 2012) (citation omitted).

       The additional allegations in the complaint pertain to: an incident that occurred at

Cheshire in October 2017 that led to a separation profile between the plaintiff and a staff member

at Cheshire and the plaintiff’s transfer from Cheshire, conditions of confinement at Cheshire for

approximately three weeks in October 2017, the plaintiff’s transfer back to Cheshire in

September 2018, the plaintiff’s transfer to a prison in Massachusetts in November 2018, an

altercation that occurred between the plaintiff and a correctional officer at Hartford Correctional

in September 2019, disciplinary hearings and an AS placement hearing held at Northern in

September and October 2019, and conditions of confinement at Northern in September and

October 2019. It is evident that these allegations do not all arise out of the same transaction or

occurrence as the various First, Eighth and Fourteenth Amendment claims related to the

incidents that occurred and conditions of confinement to which the plaintiff was exposed at

Cheshire and Garner in 2016 and Northern in 2016 and 2017.


                                                 77
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 78 of 84



       The claims arising from incidents that occurred from October 2016 to September 2017

are not reasonably related to the claims arising from incidents that occurred from October 2017

to October 2019 and the factual and legal theories related to each claim are not all common to

each other. Thus, different witnesses/testimony and documentary evidence would be required to

prove the separate sets of claims at trial. The court concludes that the sets of unrelated

allegations and defendants are not properly joined in this action and the relevant factors favor

severance of these claims. See Lindsay v. Semple, No. 3:19-CV-751 (JCH), 2019 WL 3317320,

at *10–11 (D. Conn. July 24, 2019) (severing and dismissing without prejudice all claims

unrelated to due process claim as improperly joined in violation of Fed. R. Civ. P. 20)(citing

Wilson v. McKenna, No. 3:12-cv-1581 (VLB), 2015 WL 1471908, at *6 (D. Conn. Mar. 31,

2015) (advising plaintiff that improperly joined claims must be pursued in separate actions)).

       Thus, the court will sever and dismiss without prejudice the Eighth and Fourteenth

Amendment claims arising from the plaintiff’s confinement at Cheshire in October 2017 and

from September to November 2018, his confinement at Hartford Correctional for three days in

September 2019, and his confinement at Northern from September to October 2019, pursuant to

Rules 20 and 21. If the plaintiff seeks to pursue these claims, he must do so by filing separate

lawsuits.

                                             ORDERS

       In accordance with the foregoing analysis, the court enters the following orders:

       (1)     The Motion for Temporary Restraining Order and Motion for Preliminary

Injunction, [ECF No. 3], is DENIED as moot. The Motion for Default and/or Default

Judgment, [ECF No. 11], seeking to default the defendants’ for failing to oppose the motion for


                                                 78
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 79 of 84



temporary restraining order and preliminary injunction, is DENIED.

       The section 1983 claim for money damages and the requests for declaratory and

injunctive relief against Semple, Cook, Rinaldi, Quiros, Maiga, Erfe, Falcone, Mulligan,

Mudano, McCormack, Robles, Alexander, Chevalier, Betances, Rizvani, Leone, Tugie, Pieri,

and Mathews defendants in their official capacities are DISMISSED pursuant to 28 U.S.C. §

1915A(b)(1) and (2). The following claims that arise from the plaintiff’s confinement at

Cheshire and Garner in 2016 and Northern in 2016 and 2017 are DISMISSED pursuant to 28

U.S.C. § 1915A(b)(1): The RLUIPA claim; the PREA claim; the Fourth Amendment claim; the

Fifth Amendment claim; the claim that Warden Erfe and District Administrator violated

Administrative Directive 9.4 by requiring the plaintiff to wear a yellow jumpsuit; the First

Amendment retaliation claim against Lieutenant Arzt and Nurse Hill; the First Amendment

access to courts claim; the First Amendment association claim; the First Amendment redress of

grievances claim; the First and Eighth Amendment claims that Warden Falcone, Administrator

Quiros, and OCPM Director Maiga discriminated against the plaintiff on the basis of his

ancestry; the First and Eighth Amendment claims related to the AS placement hearing held in

December 2016, the placement decision made in January 2017, and the lack of periodic reviews

of the plaintiff’s continued placement on AS against Commissioner Semple, Deputy

Commissioner Rinaldi, District Administrator Quiros, OCPM Director Maiga, Warden Falcone,

Counselor Supervisor Tugie, and Dr. Pieri; the Eighth Amendment claim that Warden Erfe and

District Administrator Quiros improperly transferred the plaintiff to MacDougall; the Eighth

Amendment deliberate indifference to medical needs claim against Lieutenant Arzt; the Eighth

Amendment unsanitary cell claim against Lieutenant Arzt; the Eighth Amendment claims related


                                                79
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 80 of 84



to conditions at Northern in 2016 and 2017 including: lack of programs, activities, a job, access

to libraries, reading materials, and personal property items, and limitations on showers,

visitation, telephone calls, and commissary purchases and spending; the Eighth Amendment

sexual harassment claims; the Eighth Amendment claim that Warden Falcone and District

Administrator Quiros denied the plaintiff the opportunity to practice his religion at Garner; the

Eighth and Fourteenth Amendment good time credit claim; the Eighth and Fourteenth

Amendment claim that Dr. Pieri, Warden Falcone, District Administrator Quiros and OCPM

Director Maiga were deliberately indifferent to the plaintiff’s mental health needs in connection

with the assessment of the plaintiff’s mental health status in December 2016; the Fourteenth

Amendment due process claim related to the AS placement hearing in December 2016 and the

placement decision made in January 2017 against Commissioner Semple, Deputy Commissioner

Rinaldi, District Administrator Quiros, OCPM Director Maiga, Warden Falcone, Counselor

Supervisor Tugie, and Dr. Pieri; the Fourteenth Amendment due process claim related to the

processing of grievances against Warden Mulligan; the Fourteenth Amendment equal protection

claim against Commissioner Semple, Deputy Commissioner Rinaldi, District Administrator

Quiros, Warden Mulligan, and Captain Robles related to restrictive conditions of confinement at

Northern in 2016 and 2017; the Fourteenth Amendment equal protection claim against Warden

Erfe and District Administrator Quiros related to the jumpsuit requirement; and the Fourteenth

Amendment equal protection claim based on ancestry against Warden Falcone, District

Administrator Quiros, and OCPM Director Maiga. The court declines to exercise supplemental

jurisdiction over the claims asserted under Article First § 20 of the Connecticut Constitution, and

that claim is dismissed without prejudice.


                                                80
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 81 of 84



       (2)     The Eighth and Fourteenth Amendment claims arising from the plaintiff’s

confinement at Cheshire in October 2017, his confinement at Cheshire from September to

November 2018, his confinement at Hartford Correctional for three days in September 2019, and

his confinement at Northern from September to October 2019 are SEVERED and DISMISSED

without prejudice pursuant to Rules 20 and 21, Fed. R. Civ. P. See Compl. ¶¶ 179-264, 307-330.

See Doc. #1 at 150-207 (¶¶ 426-593). The plaintiff may pursue these claims in separate lawsuits.

       Accordingly, all claims against Commissioner Rollin Cook, Dr. Lalitha Pieri, Counselor

Supervisor E. Tugie, Correctional Officer Rizvani, Captain Alexander, Dr. Mathews, Warden

McCormack, Captain Chevalier, Warden Giuliana Mudano, Correctional Officer Leone, and

Lieutenant Betances have been DISMISSED. The Clerk is directed to terminate them as parties.

       (3)     The following claims shall PROCEED: The First Amendment retaliation claim

relating to the plaintiff’s transfer to MacDougall in October 2016 against Warden Erfe and

District Administrator Quiros in their individual capacities; the First Amendment retaliation

claim relating to the placement of Inmate Blair in a recreation cage adjacent to the plaintiff’s

cage against Captain Robles and Warden Mulligan in their individual capacities; the First

Amendment free exercise of religion claim relating to the plaintiff’s confinement at Garner from

November to December 2016 against Warden Falcone and District Administrator Quiros in their

individual capacities; the First Amendment free exercise of religion claim relating to the

plaintiff’s confinement at Northern from December 2016 to September 2017 against Warden

Mulligan, Captain Robles, Commissioner Semple, Deputy Commissioner Rinaldi, and District

Administrator Quiros in their individual capacities; the Eighth Amendment deliberate

indifference to medical needs claim against Nurse Hill, Warden Mulligan, and Captain Robles in


                                                 81
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 82 of 84



their individual capacities; the Eighth Amendment deliberate indifference to mental health needs

claim relating to the plaintiff’s confinement at Northern from December 2016 to September 2017

against Warden Mulligan, Captain Robles, Commissioner Semple, Deputy Commissioner

Rinaldi, and District Administrator Quiros in their individual capacities; the Eighth Amendment

excessive force claim relating to the plaintiff’s placement in in-cell restraints in December 2016

against Lieutenant Arzt in his individual capacity; the Fourteenth Amendment due process claim

relating to the plaintiff’s long-term confinement on AS at Northern in 2017 without meaningful,

periodic reviews against Commissioner Semple, OCPM Director Maiga, District Administrator

Quiros, Warden Mulligan, Captain Robles, and Deputy Commissioner Rinaldi in their individual

capacities. The Eighth Amendment conditions of confinement claims related to isolation,

excessive noise, lack of sleep, extreme cell temperatures, unsanitary conditions, the opportunity

to exercise, inadequate ventilation, the denial of outdoor clothing, the denial of nutritional meals,

placement in restraints when leaving the cell, being escorted to the shower in nothing but boxer

shorts, and showering in restraints, shall proceed against Commissioner Semple, Deputy

Commissioner Rinaldi, District Administrator Quiros, Warden Mulligan, and Captain Robles in

their individual capacities. See Compl. at 32-35 ¶¶ 125(a) – (b), (i) – (s), (x) – (z), (ee). Because

the claims that will proceed arise from events at different facilities, they may be subject to

severance under Rules 20 and 21. For now, however, they will proceed in this action.

       (4)     Within twenty-one (21) days of this Order, the Clerk shall verify the current work

addresses of: Commissioner Scott Semple, Deputy Commissioner Monica Rinaldi, District

Administrator Angel Quiros, Director of Offender Classification and Population Management

David Maiga, Warden Scott Erfe, Warden Henry Falcone, Captain Gregorio Robles, Lieutenant


                                                 82
        Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 83 of 84



Arzt, and Nurse Nancy Hill with the Department of Correction Office of Legal Affairs and mail

a copy of the complaint, this order and a waiver of service of process request packet to each of

these defendants in his or her individual capacity at the confirmed address. On the thirty-fifth

(35th) day after mailing, the Clerk shall report to the court on the status of the request.

       (5)     Defendants Semple, Rinaldi, Quiros, Maiga, Erfe, Falcone, Robles, Arzt, and Hill

shall file a response to the complaint, either an answer or motion to dismiss, within sixty (60)

days from the date the notice of lawsuit and waiver of service of summons forms are mailed to

them. If they choose to file an answer, they shall admit or deny the allegations and respond to

the cognizable claims recited above. They may also include all additional defenses permitted by

the Federal Rules.

       (6)     Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed within six months (180 days) from the date of this order. Discovery requests need not

be filed with the court.

       (7)     All motions for summary judgment shall be filed within seven months (210 days)

from the date of this order.

       (8)     The Clerk shall send a courtesy copy of the complaint and this order to the

Connecticut Attorney General and the Department of Correction Legal Affairs Unit.

       (9)     The parties must comply with the District of Connecticut “Standing Order Re:

Initial Discovery Disclosures” which will be sent to the parties by the Clerk. The order also can

be found at http://ctd.uscourts.gov/district-connecticut-public-standing-orders.




                                                  83
Case 3:19-cv-01820-MPS Document 18 Filed 04/20/20 Page 84 of 84



SO ORDERED at Hartford, Connecticut this 20th day of April, 2020.

                                   ____/s/_________________________
                                   Michael P. Shea
                                   United States District Judge




                                     84
